1933 Act Registration File No.333-40128 1940 Act File No. 811-09997 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 25 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 27 [ X ] (Check appropriate box or boxes.) BAIRD FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 777 East Wisconsin Avenue Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(414) 765-3500 Charles M. Weber, Esq. Robert W. Baird & Co. Incorporated 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and Address of Agent for Service) Copy to: Carol A. Gehl, Esq. Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, WI53202 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ X ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. The information in this prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Prospectus May 1, 2012 Baird SmallCap Value Fund (Investor Class: BSX) (Institutional Class: BIX) The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents - Prospectus TABLE OF CONTENTS SUMMARY SECTION 2 Investment Objective 2 Fees and Expenses of the Fund 2 Principal Investment Strategies 3 Principal Risks 3 Performance 4 Investment Advisor 4 Portfolio Manager 4 Purchase and Sale of Fund Shares 4 Tax Information 5 Payments to Broker-Dealers and Other Financial Intermediaries 5 PRINCIPAL INVESTMENT STRATEGIES, RELATED RISKS AND DISCLOSURE OF PORTFOLIO HOLDINGS 5 Investment Objective 5 Principal Investment Strategies 5 Principal Risks 6 Portfolio Holdings Disclosure Policy 7 Who May Want to Invest in the Fund 7 MANAGEMENT OF THE FUND 8 The Advisor 8 Portfolio Manager 8 Historical Performance Information for SmallCap Value Composite 9 YOUR ACCOUNT 10 Distribution of Shares 10 Description of Classes 11 Share Price 11 Buying Shares 12 Selling Shares 16 Exchanging Shares 18 General Transaction Policies 18 DISTRIBUTIONS AND TAXES 19 Distributions 19 Taxation 20 PRIVACY POLICY PP-1 FOR MORE INFORMATION BACK COVER Please find the Privacy Policy for Baird Funds, Inc. inside the back cover of this prospectus. Table of Contents - Prospectus Summary Section Investment Objective The investment objective of the Baird SmallCap Value Fund (the “Fund”) is to provide long-term capital appreciation. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Class Shares Institutional Class Shares Management Fees 0.85% 0.85% Distribution and Service (12b-1)Fees 0.25% None Other Expenses(1) 1.55% 1.55% Total Annual Fund Operating Expenses 2.65% 2.40% Less: Expense Reimbursement(2) -1.40% -1.40% Total Annual Fund Operating Expenses After Expense Reimbursement 1.25% 1.00% “Other Expenses” are based on amounts estimated to be incurred by the Fund in the current fiscal year and include custody, administration, transfer agency and other customary expenses. Robert W. Baird & Co. Incorporated (the “Advisor”) has contractually agreed to waive management fees and/or reimburse other expenses in order to limit the Fund’s total annual fund operating expenses to 1.25% of average daily net assets for the Investor Class shares and 1.00% of average daily net assets for the Institutional Class shares.This obligation excludes taxes, brokerage commissions and extraordinary expenses.If such expenses were incurred, Fund expenses would be higher.The Advisor is entitled to recoup the fees waived and/or expenses reimbursed within a three-year period to the extent of the expense limitation.In addition, the Advisor has contractually agreed to reimburse fees and expenses incurred by the Fund in connection with its investments in other investment companies, if any, to the extent that such fees and expenses on an annual basis exceed 0.0049% of the Fund’s average daily net assets.Each agreement will continue in effect at least through April30, 2013 and may only be terminated prior to the end of this term by or with the consent of the Board of Directors. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Please note that the one-year numbers below are based on the Fund’s net expenses resulting from the expense limitation agreement described above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Table of Contents - Prospectus 2 1 Year 3 Years Investor Class Shares Institutional Class Shares Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in total annual fund operating expenses or in the example, affect the Fund’s performance. Principal Investment Strategies The Fund normally invests at least 80% of its net assets in common stocks in a diversified portfolio of companies with small market capitalizations. The Advisor defines small-cap companies as those companies with market capitalizations within the range of companies in the Russell 2000® Value Index at the time of investment. Although the Fund focuses primarily on U.S. companies, the Fund may invest up to 15% of its total assets in equity securities (including ADRs) of foreign companies that are traded on U.S. exchanges. The Advisor seeks to identify industries and business models that it believes to be priced at a discount to their true value because they are currently out of favor with the market or are misunderstood or underestimated by Wall Street. The Advisor seeks to purchase small-cap securities believed to have favorable valuation characteristics and opportunities for increased growth. The Advisor will typically sell a security held by the Fund when a security’s expected appreciation has been reached or is no longer probable; the Advisor identifies alternative securities that are more attractive; and/or the security’s valuation relative to its peer group is no longer attractive. Principal Risks Please be aware that you may lose money by investing in the Fund.The following is a summary description of certain risks of investing in the Fund. Stock Market Risks Stock prices vary and may fall, thus reducing the value of the Fund’s investments.Certain stocks selected for the Fund’s portfolio may decline in value more than the overall stock market.The U.S. and international markets have experienced extreme price volatility, reduced liquidity and valuation difficulties in recent years.Continuing market problems may have adverse effects on the Fund. Value-Style Investing Risks Because the Fund focuses on value-style stocks, its performance may at times be better or worse than the performance of funds that focus on other types of stocks or that have a broader investment style.Value style investing may go out of favor with investors, negatively impacting the Fund’s growth and performance. Value stocks may also fail to appreciate as much as anticipated, and their intrinsic value may not be recognized by the broader market. Management Risks The Advisor’s judgments about the attractiveness, value and potential appreciation of particular companies’ stocks may prove to be incorrect.Such errors could result in a negative return and a loss to you. Table of Contents - Prospectus 3 Equity Securities Risks Equity securities may experience sudden, unpredictable drops in value or long periods of decline in value.This may occur because of factors that affect securities markets generally or factors affecting specific industries, sectors or companies in which the Fund invests. Small Market Capitalization Risks Stocks of companies with small market capitalizations involve a higher degree of risk than investments in the broad-based equities market. Small-cap stocks are often more volatile and less liquid than investments in larger companies, and are more likely to be adversely affected by poor economic or market conditions. In addition, small-cap companies may lack the management experience, financial resources and product diversification of larger companies, making them more susceptible to market pressures and business failure. Foreign Securities Risks Securities of foreign issuers and ADRs are subject to certain inherent risks, such as political or economic instability of the country of issue and greater fluctuation in price than the securities of domestic corporations.Foreign companies generally are not subject to uniform auditing and financial reporting standards comparable to those applicable to domestic companies. Performance No historical performance is available for the Fund because it did not commence operation until May 1, 2012. The Fund’s primary benchmark index against which it will measure performance will be the Russell 2000® Value Index. Investment Advisor Robert W. Baird & Co. Incorporated is the Fund’s investment advisor. Portfolio Manager Name Portfolio Manager of the Fund Since Title Michelle E. Stevens Senior Portfolio Manager for Baird Investment Management and Managing Director of the Advisor Purchase and Sale of Fund Shares You may purchase or redeem shares of the Fund on any day the New York Stock Exchange (the “NYSE”) is open by written request via mail (Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701) or overnight delivery (Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC, 615 E. Michigan Street, Third Floor, Milwaukee, WI 53202), by wire transfer, by telephone at 1-866-442-2473, or through a financial intermediary.Purchases and redemptions by telephone are only permitted if you previously established these options on your account. The minimum initial and subsequent investment amounts are shown below, although the Fund may reduce or waive them in some cases in its discretion. Initial Purchase Subsequent Purchases Investor Class $1,000 – Individual Retirement Accounts (Traditional/Roth/SIMPLE/SEP IRAs) and Coverdell Education Savings Account $2,500 – All Other Accounts Institutional Class $25,000 – All Account Types No minimum Table of Contents - Prospectus 4 Tax Information The Fund’s distributions may be subject to federal income tax and may be taxed as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Principal Investment Strategies, Related Risks and Disclosure of Portfolio Holdings This prospectus describes the Baird SmallCap Value Fund (the “Fund”), an investment portfolio offered by Baird Funds, Inc. (“Baird Funds” or the “Company”). Investment Objective The investment objective of the Fund is to provide long-term capital appreciation. Principal Investment Strategies The Fund normally invests at least 80% of its net assets in common stocks in a diversified portfolio of companies with small market capitalizations. The Advisor defines small-cap companies as those companies with market capitalizations within the range of companies in the Russell 2000® Value Index at the time of investment. Although the Fund focuses primarily on U.S. companies, the Fund may invest up to 15% of its total assets in equity securities (including ADRs) of foreign companies that are traded on U.S. exchanges. The Advisor seeks to identify industries and business models that it believes to be priced at a discount to their true value because they are currently out of favor with the market or are misunderstood or underestimated by Wall Street. The Advisor seeks to purchase small-cap securities believed to have favorable valuation characteristics and opportunities for increased growth. The Advisor primarily considers the following factors: · Valuation – Low price/earnings, price/book and price/cash flow ratios. These characteristics are evaluated based upon a proprietary analysis of forecasted levels of profitability. · Balance Sheet Strength – Above average projected net margins, returns on equity, returns on assets, free cash flow generation, and revenue and earnings growth rates; trends in balance sheet items, including inventories, accounts receivable and payable are also scrutinized. · Product Offering/Market Position – The company offers a valuable product or service and has a good market position within a viable industry. · Accounting Policies and Management – The company possesses sound financial and accounting policies and has a high quality management team with a track record of success. Table of Contents - Prospectus 5 The Advisor will typically sell a security held by the Fund when a security’s expected appreciation has been reached or is no longer probable; the Advisor identifies alternative securities that are more attractive; and/or the security’s valuation relative to its peer group is no longer attractive. The Fund will provide its shareholders with at least a 60-day notice of any change in the Fund’s policy to invest at least 80% of its assets in the types of securities suggested by its name. The 80% limitation is measured at the time of investment. Foreign Securities and American Depositary Receipts (“ADRs”) The Fund may invest up to 15% of its net assets in common or ordinary shares of foreign issuers and ADRs that are traded on a major U.S. exchange.ADRs are receipts generally issued by U.S. banks or trust companies evidencing ownership of the underlying foreign securities and denominated in U.S. dollars.ADRs may be sponsored or unsponsored.“Sponsored” ADRs are issued jointly by the issuer of the underlying security and the depository and “unsponsored” ADRs are issued without the participation of the issuer of the deposited security.Holders of unsponsored ADRs generally bear all costs of the facility.With sponsored facilities, the underlying issuer typically bears some of the costs of the facility.The Fund will limit its investments in foreign equity securities, including ADRs, to not more than 15% of its total assets. Cash or Similar Investments; Temporary Strategies Under normal circumstances, the Fund may invest up to 10% of its total assets in cash or liquid reserves (such as U.S. government securities, money market instruments, repurchase agreements, commercial paper or certificates of deposit). However, the Fund may invest up to 100% of its net assets in cash or other short-term instruments as a temporary defensive position during adverse market, economic or political conditions and in other limited circumstances.To the extent the Fund engages in any temporary strategies or maintains a substantial cash position, the Fund may not achieve its investment objective. Note Regarding Percentage Limitations Whenever an investment objective, policy or strategy of the Fund set forth in this Prospectus or the Fund’s SAI states a maximum (or minimum) percentage of the Fund’s assets that may be invested in any type of security or asset class, the percentage is determined immediately after the Fund’s acquisition of that investment, except with respect to percentage limitations on temporary borrowing and illiquid investments.Accordingly, any later increase or decrease resulting from a change in the market value of a security or in the Fund’s assets (e.g., due to net sales or redemptions of Fund shares) will not cause the Fund to violate a percentage limitation.As a result, due to market fluctuations, cash inflows or outflows or other factors, the Fund may exceed such percentage limitations from time to time. Principal Risks The main risks of investing in the Fund are: Stock Market Risks Equity security prices vary and may fall, thus reducing the value of the Fund’s investments.Certain stocks selected for the Fund’s portfolio may decline in value more than the overall stock market.U.S. and international markets have experienced extreme price volatility, reduced liquidity and valuation difficulties in recent years.As a result, many of the above risks may be increased. Continuing market problems may have adverse effects on the Fund. Value-Style Investing Risks Because the Fund focuses on value-style stocks, its performance may at times be better or worse than the performance of funds that focus on other types of stocks or that have a broader investment style.Value style investing may go out of favor with investors, negatively impacting the Fund’s growth and performance. Value stocks may also fail to appreciate as much as anticipated, and their intrinsic value may not be recognized by the broader market. Table of Contents - Prospectus 6 Management Risks The Advisor’s judgments about the attractiveness, value and potential appreciation of particular companies’ stocks may prove to be incorrect.Such errors could result in a negative return and a loss to you. Equity Securities Risks Equity securities may experience sudden, unpredictable drops in value or long periods of decline in value.This may occur because of factors that affect the securities markets in general, such as adverse changes in economic conditions, the general outlook for corporate earnings, interest rates or investor sentiment.Equity securities may also lose value because of factors affecting an entire industry or sector, such as increases in production costs, or factors directly related to a specific company, such as decisions made by its management. Small Market Capitalization Risks Stocks of companies with small market capitalizations involve a higher degree of risk than investments in the broad-based equities market. Small-cap stocks are often more volatile and less liquid than investments in larger companies, and are more likely to be adversely affected by poor economic or market conditions.The frequency and volume of trading in securities of small companies may be substantially less than is typical of larger companies.Therefore, the securities of small-cap companies may be subject to greater and more abrupt price fluctuations.In addition, small-cap companies may lack the management experience, financial resources and product diversification of larger companies, making them more susceptible to market pressures and business failure. A significant percentage of the outstanding shares of a small company may also be held by management, which could cause management to have greater influence over actions requiring shareholder approval.The risks of investing in small companies generally increase as the size of the companies decreases. Foreign Securities Risks Securities of foreign issuers and ADRs are subject to certain inherent risks, such as political or economic instability of the country of issue, the difficulty of predicting international trade patterns and the possibility of imposition of exchange controls.Such securities may also be subject to greater fluctuations in price than securities of domestic corporations.In addition, there may be less publicly available information about a foreign company than about a domestic company.Foreign companies generally are not subject to uniform accounting, auditing and financial reporting standards comparable to those applicable to domestic companies.With respect to certain foreign countries, there is a possibility of expropriation or confiscatory taxation, or diplomatic developments, which could affect investment in those countries. The Fund cannot guarantee that it will achieve its investment objective. Portfolio Holdings Disclosure Policy A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio holdings is available in the Statement of Additional Information (“SAI”) and on the Company’s website at www.bairdfunds.com. Who May Want to Invest in the Fund The Fund may be appropriate for investors who: · Wish to invest for the long-term; · Want to realize capital appreciation on investments in equity securities; · Are looking for a small-cap value equity component to their portfolio; Table of Contents - Prospectus 7 · Are willing to assume the risk of investing in equity securities; and · Have long-term goals such as planning for retirement. The Fund is not appropriate for investors who have short-term financial goals. Before investing in a Fund, you should carefully consider: · Your investment goals; · The amount of time you are willing to leave your money invested; and · The amount of risk you are willing to take. Management of the Fund The Advisor Robert W. Baird & Co. Incorporated, subject to the general supervision of the Company’s Board of Directors (the “Board”), is responsible for the day-to-day management of the Fund in accordance with the Fund’s investment objective and policies.This includes making investment decisions and buying and selling securities.Pursuant to an Investment Advisory Agreement between the Company and the Advisor, for its services, the Advisor receives an annual fee of 0.85% of the average daily net assets of the Fund.The advisory fee is accrued daily and paid monthly. The Advisor has contractually agreed to waive its fees and/or reimburse the Fund’s total annual fund operating expenses at least through April 30, 2013 to the extent necessary to ensure that the Fund’s total operating expenses, excluding taxes, brokerage commissions and extraordinary expenses, do not exceed 1.25% of the Investor Class’s average daily net assets and 1.00% of the Institutional Class’s average daily net assets. In addition, the Advisor has contractually agreed to reimburse fees and expenses incurred by the Fund in connection with a Fund’s investments in other investment companies, if any, to the extent that such fees and expenses on an annual basis exceed 0.0049% of the Fund’s average daily net assets.This expense reimbursement agreement will continue in effect at least through April 30, 2013 and will continue for successive renewal terms of one year, unless either the Board of Directors or the Advisor terminates the agreement prior to such renewal. Any waivers or reimbursements have the effect of lowering the overall expense ratio for the Fund and increasing the overall return to investors at the time any such amounts are waived and/or reimbursed. A discussion regarding the basis for the Board’s approval of the Investment Advisory Agreement will be available in the Funds’ semi-annual report for the period ended June30, 2012. The Advisor was founded in 1919 and has its main office at 777 East Wisconsin Avenue, Milwaukee, Wisconsin 53202.The Advisor provides investment management services for individuals and institutional clients including pension and profit sharing plans.As of December 31, 2011, the Advisor had $28 billion in assets under management. Portfolio Manager Michelle E. Stevens, CFA, is the portfolio manager for the Fund and has managed the Fund since its inception.Ms. Stevens joined the Advisor in December 2011 as a Managing Director and is a Senior Portfolio Manager for Baird Investment Management.From October 2008 to December 2011, Ms. Stevens was Principal and the Chief Investment Officer of Riazzi Asset Management. From June 2001 through September 2008, she was Principal, Portfolio Manager and Value Equity Chief Investment Officer at Transamerica Investment Management, LLC. Table of Contents - Prospectus 8 The Fund’s SAI provides additional information about the portfolio manager of the Fund, including other accounts she manages, her ownership of Fund shares and her compensation. Historical Performance Information for SmallCap Value Composite The following table sets forth the historical composite performance data for all advisory accounts that have investment objectives, policies, strategies and risks substantially similar to those of the Fund (the “SmallCap Value Composite”).The SmallCap Value Composite accounts were managed solely by Michelle E. Stevens, the portfolio manager of the Fund, while she was employed by the Advisor (December 2011 to present), Riazzi Asset Management (October 2008 to December 2011) and Transamerica Investment Management, LLC (June 2001 through September 2008). The SmallCap Value Composite includes all fully discretionary fee-paying accounts that are fully invested in the small cap value investment strategy including those accounts no longer managed by the portfolio manager. PERFORMANCE OF THE SMALLCAP VALUE ACCOUNTS IS HISTORICAL AND DOES NOT REPRESENT THE FUTURE PERFORMANCE OF THE FUND OR THE ADVISOR. All returns presented were calculated on a total return basis and include all dividends and interest, accrued income, and realized and unrealized gains and losses and are net of transaction costs.All returns presented below reflect the deduction of 1.00% which is the Fund’s Institutional Class net total estimated annual fund operating expenses, after the Advisor’s contractual fee waiver and/or expense reimbursement, as set forth under the heading “Fees and Expenses of the Fund.”Securities transactions are accounted for on the trade date and accrual accounting is utilized.Cash and cash equivalents are included in performance returns.The Composite’s returns are calculated on a time-weighted basis.Leverage has not been used in the Composite.The SmallCap Value Composite is not subject to the diversification requirements, tax restrictions or investment limitations imposed on the Fund by the Investment Company Act of 1940, as amended, or Subchapter M of the Internal Revenue Code.Consequently, the performance results of the SmallCap Value Composite could have been adversely affected if it had been regulated under the federal securities and tax laws.The investment results of the Composite are unaudited and are not intended to predict or suggest the future returns of the Fund.The standards used to calculate total return as presented in the following table, which are referred to as the Global Investment Performance Standards (GIPS®) developed by the CFA Institute, differ from the standards required by the Securities and Exchange Commission (the “SEC”) for calculation of average annual total return. SmallCap Value Accounts Managed by Michelle E. Stevens Periods ended 3/31/12 Average Annual Total Returns SmallCap Value Composite (1) Russell 2000® Value Index (2) 1 Year % % 3 Year % % 5 Year % % Since Inception (1) % % The SmallCap Value Composite began on March 1, 2005. The Composite represents small cap value accounts that Michelle E. Stevens managed while she was at Transamerica Investment Management, LLC through September 2008, while she was at Riazzi Asset Management, LLC from October 2008 to December 2011 and while she was at the Advisor from December 2011 to the present, without a break in performance.For the periods for which performance is provided, no other person played a significant role in managing the Composite. The Russell 2000® Value Index measures the performance of the small-cap value segment of the U.S. equity universe and includes those Russell 2000® Index companies with lower price-to-book ratios and lower forecasted growth values. Table of Contents - Prospectus 9 Your Account Distribution of Shares Distributor The Advisor, Robert W. Baird & Co. Incorporated, is also the distributor (the “Distributor”) for shares of the Fund, and a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”). Rule 12b-1 Plan The Fund has adopted a distribution and shareholder service plan pursuant to Rule 12b-1 under the Investment Company Act of 1940 (the “Rule 12b-1 Plan”).Under the Rule 12b-1 Plan, the Investor Class shares pay the Distributor a fee of 0.25% of their average daily net asset value.The Distributor uses this fee primarily to finance activities that promote the sale of Investor Class shares.Such activities include, but are not necessarily limited to, compensating brokers, dealers, financial intermediaries and sales personnel for distribution and shareholder services, printing and mailing prospectuses to persons other than current shareholders, printing and mailing sales literature, and advertising.Because 12b-1 fees are ongoing, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. Sales and Networking Programs The Distributor has established a referral program pursuant to which it may pay cash compensation to its sales personnel for sales of Institutional Class shares of the Fund.Compensation paid to participants in this program for sales of Institutional Class shares of the Fund may be more or less than compensation they receive for sales of shares of other investment companies.These payments may influence the Distributor’s sales personnel to recommend the Institutional Class shares of the Fund over another investment.The Distributor will pay compensation under the referral program out of its own resources.Accordingly, the referral program will not affect the price an investor will pay for Institutional Class shares of the Fund.Please see “Fees and Expenses of the Fund” for information about the Fund’s fees and expenses. From time to time, the Distributor may also pay brokers, dealers or other financial intermediaries for the provision of certain marketing support and administrative, shareholder and other services on behalf of their clients who are Fund shareholders, including the distribution and marketing of the Fund.In some circumstances, the Fund may directly pay the intermediary for performing sub-transfer agency and related services provided that the aggregate fee does not exceed what the Fund would pay the transfer agent if the intermediary’s clients were direct shareholders of the Fund.Any such payments in excess of these limitations will be made from the Distributor’s own resources and will not increase costs to the Fund.The payments to these firms may vary based on the types of services provided, the level of sales activity and amount of their clients’ assets invested in the Fund.These payments may influence the broker, dealer or intermediary to recommend the Fund, or a particular class of Fund shares, over another investment.The Distributor may be reimbursed for such payments, if permissible, under the Fund’s Rule 12b-1 Plan. Table of Contents - Prospectus 10 Description of Classes The Fund offers two classes of shares:Investor Class and Institutional Class.The classes differ with respect to their minimum investments.In addition, expenses of the classes differ.Investor Class shares impose a Rule 12b-1 fee that is assessed against the assets of the Fund attributable to that class.Accordingly, the performance information for the Investor Class shares would be lower than the performance information shown for the Institutional Class shares for the Fund. The Distributor may select financial institutions, such as banks, fiduciaries, custodians, investment advisers and broker-dealers, as agents to provide sales or administrative services for their clients or customers who beneficially own Investor Class shares.Financial institutions will receive 12b-1 fees from the Distributor based upon shares owned by their clients or customers.The Distributor will determine the schedule of such fees and the basis upon which such fees will be paid. Share Price Shares of each class in the Fund are sold at their net asset value (“NAV”). Shares may be purchased or redeemed on days the New York Stock Exchange (the “NYSE”) is open.The NYSE is closed most national holidays and Good Friday. The NAV for each class of shares of the Fund is determined as of the close of regular trading on the NYSE (currently 3:00 p.m., Central time) Monday through Friday, except on days the NYSE is not open.If the NYSE closes early, the Fund will calculate the NAV on that day.If an emergency exists as permitted by the SEC, NAV may be calculated at a different time. The NAV for a class of shares is determined by adding the value of the Fund’s investments, cash and other assets attributable to a particular share class, subtracting the liabilities attributable to that class and then dividing the result by the total number of shares outstanding in the class. The Fund’s investments are valued at market value when market quotations are readily available or otherwise at fair value in accordance with pricing and valuation policies and procedures approved by the Board of Directors.The valuation committee of the Advisor is responsible for fair value determinations, subject to the ultimate supervision of the Board of Directors.In general, the “fair value” of a security means the amount that the Fund might reasonably expect to receive for the security upon its current sale.Pursuant to Financial Accounting Standards Board ASC Topic 820, “fair value” means “the price that would be received to sell [a security] in an orderly transaction between market participants at the measurement date.” Under the Fund’s pricing and valuation policies and procedures, stocks are generally valued according to market value.Most stocks held by the Fund are listed on a U.S. exchange, and their market values are equal to their last quoted sales prices (or, for NASDAQ-listed stocks, the NASDAQ Official Closing Prices). If there were no transactions on a particular trading day, stocks will be valued at the average of their most recent bid and asked prices. Investments in short-term money market instruments (i.e., debt securities with remaining maturities of 60 days or less) are generally valued at acquisition cost plus or minus any amortized premium or discount.Mutual fund shares are valued at their last calculated NAV.When a market quote for a security is not readily available or deemed to be inaccurate by the Advisor, the Advisor will value the security at “fair value” as determined in accordance with the Fund’s pricing and valuation policies and procedures.In such instances, the Advisor may use broker quotes or prices obtained from alternative independent pricing services or, if broker quotes or prices from alternative pricing services are unavailable or are deemed to be unreliable, fair value will be determined by the valuation committee of the Advisor.In determining fair value, the valuation committee takes into account all relevant factors and available information.Consequently, the price of the security used by the Fund to calculate its NAV may differ from a quoted or published price for the same security.Fair value pricing involves subjective judgments and it is possible that the fair value determined for a security is materially different than the value that could be realized upon the sale of that security. Table of Contents - Prospectus 11 Buying Shares Minimum Investments Initial Purchase Subsequent Purchases Investor Class Shares $1,000 - IRAs $2,500 - all other accounts Institutional Class Shares No minimum Minimum Investment Reductions – Institutional Class Shares The minimum initial investment amount for Institutional Class shares is waived for all employees, directors and officers of the Advisor or the Company and members of their families (including parents, grandparents, siblings, spouses, children and in-laws of such employees, directors and officers).It is also waived for clients of the Advisor who acquire shares of a Fund made available through a mutual fund asset allocation program offered by the Advisor.Also, the minimum initial investment amount for Institutional Class shares may be waived or reduced at the discretion of the Distributor, including waivers or reductions for purchases made through certain registered investment advisers and qualified third-party platforms. Timing of Requests Shares may only be purchased on days when the NYSE is open for business. Your price per share will be the NAV next computed after your request is received in good order by the Fund or its agents.All requests received in good order before the close of regular trading on the NYSE will be executed at the NAV computed on that day.Requests received after the close of regular trading on the NYSE will receive the next business day’s NAV. When making a purchase request, make sure your request is in good order.“Good order” means your purchase request includes: ·The name of the Fund; ·The dollar amount of shares to be purchased; ·Purchase application or investment stub; and ·Check payable to Baird Funds or, if paying by wire, receipt of Federal Funds. Receipt of Orders The Fund may authorize one or more broker-dealers to accept on its behalf purchase and redemption orders that are in good order.In addition, these broker-dealers may designate other financial intermediaries to accept purchase and redemption orders on the Fund’s behalf.Contracts with these agents require the agents to track the time that purchase and redemption orders are received.Purchase and redemption orders must be received by the Fund or its authorized intermediaries before the close of regular trading on the NYSE to receive that day’s share price. Customer Identification Procedures The Company, on behalf of the Fund, is required to comply with various anti-money laundering laws and regulations.To help the government fight the funding of terrorism and money laundering activities, Federal law requires all financial institutions, including mutual funds, to obtain, verify and record information that identifies each person who opens an account. In compliance with the USA PATRIOT Act, please note that U.S. Bancorp Fund Services, LLC, the Company’s transfer agent (the “Transfer Agent”), will verify certain information on your account application as part of the Fund’s Anti-Money Laundering Program.As requested on the account application, you should supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing only a P.O. Box will not be accepted.If you require assistance when completing your application, please call (toll free) 1-866-44BAIRD. Table of Contents - Prospectus 12 If the Company or the Transfer Agent does not have a reasonable belief of the identity of a shareholder, the initial purchase will be rejected or the shareholder will not be allowed to perform a transaction on the account until such information is received.The Fund also reserve the right to close the account within five business days if clarifying information and/or documentation is not received.The shareholder will be notified of such action within five business days.Any delay in processing your order will affect the purchase price you receive for your shares.The Company, the Distributor and the Transfer Agent are not liable for fluctuations in NAV experienced as a result of such delays in processing.If at any time the Company or the Transfer Agent detects suspicious behavior or if certain account information matches government lists of suspicious persons, the Company or the Transfer Agent may determine not to open an account, may reject additional purchases, may close an existing account, may file a suspicious activity report and/or may take other action. The Fund may not be sold to investors residing outside the U.S. and its territories, except upon evidence of compliance with the laws of the applicable foreign jurisdictions. Market Timing Policy Depending on various factors (including the size of the Fund, the amount of assets the Advisor typically maintains in cash or cash equivalents, and the dollar amount, number and frequency of trades), short-term or excessive trading into and out of the Fund, generally known as market timing, may harm all shareholders by: disrupting investment strategies; increasing brokerage, administrative and other expenses; decreasing tax efficiency; diluting the value of shares held by long-term shareholders; and impacting Fund performance.The Board has approved policies that seek to discourage frequent purchases and redemptions and curb the disruptive effects of market timing (the “Market Timing Policy”).Pursuant to the Market Timing Policy, the Fund may decline to accept an application or may reject a purchase request, including an exchange, from a market timer or an investor who, in the Advisor’s sole discretion, has a pattern of short-term or excessive trading or whose trading has been or may be disruptive to the Fund.For these purposes, the Advisor may consider an investor’s trading history in the Fund or other Baird Funds.The Fund, the Advisor and affiliates thereof are prohibited from entering into arrangements with any shareholder or other person to permit frequent purchases and redemptions of Fund shares. The Company monitors and enforces its market timing policy through: · Regular reports to the Board by the Funds’ Chief Compliance Officer regarding any instances of suspected market timing; · Monitoring of trade activity; and · Restrictions and prohibitions on purchases and/or exchanges by persons believed to engage in frequent trading activity. In addition, if market timing is detected in an omnibus account held by a financial intermediary, the Fund may request that the intermediary restrict or prohibit further purchases or exchanges of Fund shares by any shareholder that has been identified as having violated the Market Timing Policy.The Fund may also request that the intermediary provide identifying information, such as social security numbers, and trading information about the underlying shareholders in the account in order to review any unusual patterns of trading activity discovered in the omnibus account. Table of Contents - Prospectus 13 While the Fund seeks to take action that will detect and deter market timing, the risks of market timing cannot be completely eliminated.For example, the Fund may not be able to identify or reasonably detect or deter market timing transactions that may be facilitated by financial intermediaries or made difficult to identify through the use of omnibus accounts by those intermediaries that transmit purchase, exchange, or redemption orders to the Fund on behalf of their customers who are the beneficial owners.More specifically, unless the financial intermediaries have the ability to detect and deter market timing transactions themselves, the Fund may not be able to determine whether the purchase or sale is connected with a market timing transaction.Additionally, there can be no assurance that the systems and procedures of the Transfer Agent will be able to monitor all trading activity in a manner that would detect market timing.However, the Fund, the Advisor, the Distributor and the Transfer Agent will attempt to detect and deter market timing in transactions by all Fund investors, whether directly through the Transfer Agent or through financial intermediaries. Householding In an effort to decrease costs, the Fund intends to reduce the number of duplicate prospectuses and annual and semi-annual reports you receive by sending only one copy of each to those addresses shared by two or more accounts and to shareholders we reasonably believe are from the same family or household.Once implemented, if you would like to discontinue householding for your accounts, please call the Fund toll-free at 1-866-44BAIRD to request individual copies of these documents.Once the Fund receives notice to stop householding, we will begin sending individual copies 30 days after receiving your request.This policy does not apply to account statements. Methods of Buying To Open an Account To Add to an Account By Telephone You may not use the telephone purchase option for your initial purchase of the Fund’s shares.However, you may call the Fund (toll-free) at 1-866-44BAIRD to open a new account by requesting an exchange into another Baird Fund.See “Exchanging Shares.” You may call the Fund (toll-free) at 1-866-44BAIRD to place your order for Fund shares.Money will then be moved from your bank account to your Fund account upon request.Only bank accounts held at domestic institutions that are Automated Clearing House (“ACH”) members may be used for telephone transactions.The minimum telephone purchase is $100. By Mail Make your check payable to “Baird Funds.”All checks must be in U.S. dollars drawn on a U.S. financial institution.Forward the check and your application to the address below.To prevent fraud, the Fund will not accept cash, money orders, third party checks, traveler’s checks, credit card checks, starter checks or U.S. Treasury checks for the purchase of shares.If your check is returned for any reason, a $25 fee will be assessed against your account and you will be responsible for any loss incurred by the Fund.The Fund will only accept payment by cashier’s check when the cashier’s check is in excess of $10,000.The Fund is unable to accept post-dated checks, post-dated on-line bill pay checks or any conditional order or payment. Fill out the investment stub from an account statement, or indicate the Fund name andaccount number on your check.Make your check payable to “Baird Funds.”Forward the check and stub to the address below. Table of Contents - Prospectus 14 To Open an Account To Add to an Account By Federal Funds Wire Forward your application to Baird Funds at the address below.Call (toll-free) 1-866-44BAIRD to obtain an account number.Wire funds using the instructions to the right. Notify the Fund of an incoming wire by calling (toll-free) 1-866-44BAIRD.Use the following instructions: U.S. Bank, N.A. 777 E. Wisconsin Ave. Milwaukee, WI 53202 ABA#:075000022 Credit: U.S. Bancorp Fund Services, LLC Account #: 112-952-137 Further Credit: (name of Fund, share class) (name/title on the account) (account #) The Fund, the Advisor and the Transfer Agent are not responsible for the consequences of delays resulting from the banking or Federal Reserve Wire system, or from incomplete wiring instructions. Automatic Investment Plan Open a Fund account with one of the other methods.If by mail, be sure to include your checking account number on the appropriate section of your application and enclose a voided check or deposit slip with your initial purchase application. Call the Fund (toll-free) at 1-866-44BAIRD for instructions on how to set up an Automatic Investment Plan if you did not select the option on your original application.Regular automatic investments (minimum of $100) will be taken from your checking account on a monthly or quarterly basis.If you do not have sufficient funds in your account or if your account is closed at the time of the automatic transaction, you will be assessed a $25 fee. Through Shareholder Service Organizations To purchase shares for another investor, call the Fund (toll-free) at 1-866-44BAIRD. To purchase shares for another investor, call the Fund (toll-free) at 1-866-44BAIRD. By Exchange Call the Fund (toll-free) at 1-866-44BAIRD to obtain exchange information.See “Exchanging Shares.” Call the Fund (toll-free) at 1-866-44BAIRD to obtain exchange information.See “Exchanging Shares.” You should use the following addresses when sending documents by mail or by overnight delivery: By Mail Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 By Overnight Delivery Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, Third Floor Milwaukee, Wisconsin 53202 NOTE:The Fund and the Transfer Agent do not consider the U.S. Postal Service or other independent delivery services to be their agents.Therefore, deposit in the mail or with such services, or receipt at the Transfer Agent’s post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. Table of Contents - Prospectus 15 Selling Shares Methods of Selling To Sell Some or All of Your Shares By Telephone Call the Fund (toll-free) at 1-866-44BAIRD to place the order.(Note: for security reasons, requests by telephone will be recorded.)Telephone redemptions involving $50,000 or more of Investor Class shares are not permitted. By Mail Send a letter to the Fund that indicates the dollar amount or number of shares you wish to redeem.The letter should contain the Fund’s name, the account number and the number of shares or the dollar amount of shares to be redeemed.Be sure to have all shareholders sign the letter and, if necessary, have the signature guaranteed.For IRA accounts, requests submitted without an election regarding tax withholding will be subject to tax withholding. Systematic Withdrawal Plan The Fund offers shareholders a Systematic Withdrawal Plan.Call the Fund (toll-free) at 1-866-44BAIRD to obtain information on how to arrange for regular monthly or quarterly fixed withdrawal payments.The minimum payment you may receive is $50 per period.Note that this plan may deplete your investment and affect your income or yield. Shareholder Service Organization Consult your account agreement for information on redeeming shares. By Exchange Call the Fund (toll-free) at 1-866-44BAIRD to obtain exchange information.See “Exchanging Shares” for further information. Payment of Redemption Proceeds You may request redemption of your shares at any time.Your shares will be redeemed at the next NAV per share calculated after your order is received in good order by the Fund or its agents.All requests received in good order before the close of regular trading on the NYSE will be executed at the NAV computed on that day.Requests received after the close of regular trading on the NYSE will receive the next business day’s NAV.You may receive the proceeds in one of three ways: When making a redemption request, make sure your request is in good order.“Good order” means your letter of instruction includes: ·The name of the Fund; ·The number of shares or the dollar amount of shares to be redeemed; ·Signatures of all registered shareholders exactly as the shares are registered and, if necessary, with a signature guarantee; and ·The account number. 1) A check mailed to your account’s address.Your proceeds will typically be sent on the business day following the day on which the Fund or its agent receives your request in good order.Checks will not be forwarded by the U.S. Postal Service, so please notify us if your address has changed prior to a redemption request.A redemption request made within 15 days of an address change will require a signature guarantee.Proceeds will be sent to you in this way, unless you request one of the alternatives described below. 2) The proceeds transmitted by Electronic Funds Transfer (“EFT”) to a properly pre-authorized bank account.The proceeds usually will arrive at your bank two banking days after we process your redemption. 3) The proceeds transmitted by wire to a pre-authorized bank account for a $15 fee.This fee will be deducted from your redemption proceeds for complete redemptions.In the case of a partial redemption, the fee will be deducted from the remaining account balance.The fee is paid to the Transfer Agent to cover costs associated with the transfer.The Advisor reserves the right to waive the wire fee in limited circumstances.The proceeds usually will arrive at your bank the first banking day after we process your redemption.Be sure to have all necessary information from your bank.Your bank may charge a fee to receive wired funds. Table of Contents - Prospectus 16 Before selling recently purchased shares, please note that if the Transfer Agent has not yet collected payment for the shares you are selling, there may be a delay in sending the proceeds until the payment is collected, which may take up to 12 calendar days from the purchase date.This procedure is intended to protect the Fund and its shareholders from loss. The Transfer Agent will send redemption proceeds by wire or EFT only to the bank and account designated on the account application or in written instructions (with signatures guaranteed) subsequently received by the Transfer Agent, and only if the bank is a member of the Federal Reserve System.If the dollar or share amount requested to be redeemed is greater than the current value of your account, your entire account balance will be redeemed.If you choose to redeem your account in full, any Automatic Investment Plan currently in effect for the account will be terminated unless you indicate otherwise in writing and any Systematic Withdrawal Plan will be terminated. Signature Guarantees A signature guarantee or other acceptable signature verification of each owner is required to redeem shares in the following situations: · If you are requesting a change in ownership on your account; · When redemption proceeds are payable or sent to any person, address or bank account not on record; · If a change of address request has been received by the Transfer Agent within the last 15 days; and · For all redemptions of Investor Class shares totaling $50,000 or more from any shareholder account. In addition to the situations described above, the Fund and/or the Transfer Agent reserve the right to require a signature guarantee or other acceptable signature verification in other instances based on the circumstances relative to the particular situation. Signature guarantees are designed to protect both you and the Fund from fraud.Signature guarantees can be obtained from most banks, credit unions or saving associations, or from broker-dealers, national securities exchanges, registered securities exchanges or clearing agencies deemed eligible by the SEC.Notaries cannot provide signature guarantees. Non-financial transactions including establishing or modifying certain services on an account may require signature verification from a Signature Validation Program member or other acceptable form of authentication from a financial institution. Table of Contents - Prospectus 17 Corporate, Trust and Other Accounts Redemption requests from corporate, trust and institutional accounts, and executors, administrators and guardians, require documents in addition to those described above evidencing the authority of the officers, trustees or others.In order to avoid delays in processing redemption requests for these accounts, you should call the Fund (toll-free) at 1-866-44BAIRD before making the redemption request to determine what additional documents are required. Transfer of Ownership In order to change the account registrant or transfer ownership of an account, additional documents will be required.To avoid delays in processing these requests, you should call the Fund (toll-free) at 1-866-44BAIRD before making your request to determine what additional documents are required. Exchanging Shares You may exchange all or a portion of your investment from the same class of one Baird Fund to another.You may also exchange between classes of the Fund or other Baird Funds if you meet the minimum investment requirements for the class into which you would like to exchange.Any new account established through an exchange will be subject to the minimum investment requirements applicable to the shares acquired.Exchanges will be executed on the basis of the relative NAV of the shares exchanged.The exchange privilege may be exercised only in those states where the class of shares of the Fund being acquired legally may be sold. An exchange is considered to be a sale of shares for federal income tax purposes on which you may realize a taxable gain or loss. Call the Fund (toll-free) at 1-866-44BAIRD to learn more about exchanges and other Baird Funds. More Information about the Exchange Privilege The Fund and other Baird Funds are intended as long-term investment vehicles and not to provide a means of speculating on short-term market movements.In addition, excessive trading can hurt a Fund’s performance and shareholders.Therefore, each Fund may terminate, without notice, the exchange privilege of any shareholder who uses the exchange privilege excessively.See “Your Account—Buying Shares—Market Timing Policy.”The Funds may change or temporarily suspend the exchange privilege during unusual market conditions. General Transaction Policies The Fund reserves the right to: · Vary or waive any minimum investment requirement. · Refuse, change, discontinue, or temporarily suspend account services, including purchase, exchange, or telephone redemption privileges, for any reason. · Reject any purchase or exchange request for any reason.Generally, the Fund does this if the purchase or exchange is disruptive to the efficient management of the Fund (due to the timing of the investment or a shareholder’s history of excessive trading). · Reinvest a distribution check in your account at the Fund’s then-current NAV and reinvest all subsequent distributions if you elect to receive distributions in cash and the U.S. Postal Service cannot deliver your check, or if a distribution check remains uncashed for six months. Table of Contents - Prospectus 18 · Redeem all shares in your account if your balance falls below the Fund’s minimum requirements for the applicable class of shares.If, within 60 days of the Fund’s written request, you have not increased your account balance, you may be required to redeem your shares.The Fund will not require you to redeem shares if the value of your account drops below the investment minimum due to fluctuations of NAV. · Delay paying redemption proceeds for up to seven days after receiving a request. · Modify or terminate the Automatic Investment and Systematic Withdrawal Plans at any time. · Modify or terminate the exchange privilege after a 60-day written notice to shareholders. · Make a “redemption in kind” (a payment in portfolio securities rather than cash) if the amount you are redeeming is in excess of the lesser of (i) $250,000 or (ii) 1% of the Fund’s assets. In such cases, you may incur brokerage costs in converting these securities to cash. · Reject any purchase or redemption request that does not contain all required documentation. If you elect telephone privileges on the account application or in a letter to the Fund, you may be responsible for any fraudulent telephone orders as long as the Fund have taken reasonable precautions to verify your identity.In addition, once you place a telephone transaction request, it cannot be canceled or modified. Telephone trades must be received by or prior to market close.During periods of significant economic or market change, shareholders may encounter higher than usual call waits and telephone transactions may be difficult to complete.Please allow sufficient time to place your telephone transaction.If you are unable to contact the Fund by telephone, you may also mail the requests to the Fund at the address listed under “Buying Shares.” Your broker-dealer or other financial organization may establish policies that differ from those of the Fund.For example, the organization may charge transaction fees, set higher minimum investments, or impose certain limitations on buying or selling shares in addition to those identified in this prospectus.Contact your broker-dealer or other financial organization for details. Inactive Accounts.Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the “inactivity period” specified in your state’s abandoned property laws. Distributions and Taxes Distributions The Fund makes distributions to its shareholders from the Fund’s net investment income and any realized net capital gains. Distributions from the Fund’s net investment income are declared and paid annually.Capital gains, if any, are generally distributed once a year.It is expected that the Fund’s distributions will be primarily distributions of capital gains. Table of Contents - Prospectus 19 Each share class determines its net investment income and capital gains distributions in the same manner.However, because Investor Class shares have Rule 12b-1 distribution fees, distributions of net investment income paid to Investor Class shareholders will be lower per share than those paid to Institutional Class shareholders. All of your distributions from the Fund’s net investment income and capital gains will be reinvested in additional shares of the same class of the Fund unless you instruct otherwise on your account application or have redeemed all shares you held in the Fund. Taxation Fund distributions are taxable to most investors regardless of whether the distributions are received in cash or reinvested in Fund shares.Distributions paid by the Fund out of the Fund’s net investment company taxable income (which includes dividends, interest, net short-term capital gains and net gains from foreign currency transactions), if any, generally are taxable to the Fund’s shareholders as ordinary income, except to the extent any of the distributions are designated as attributable to “qualified dividends,” as described below.Distributions from the Fund’s net investment company taxable income may be eligible for the corporate dividends-received deduction.Fund distributions may not be subject to federal income tax if you are a tax-exempt investor or are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, in which case you may be subject to federal income tax upon withdrawal from such tax deferred arrangements. To the extent the Fund reports a distribution of net investment company taxable income to its shareholders as attributable to “qualified dividend” income, the receipt of such income may be eligible for the reduced rate of tax applicable to non-corporate shareholders on net long-term capital gains.The current federal tax provisions applicable to “qualified dividends” are scheduled to expire for tax years beginning after December 31, 2012.If the Fund has gross income (excluding net capital gains) of which more than 95% was qualified dividends, all of the Fund’s distributions attributable to net investment company taxable income will be eligible for the lower rates on qualified dividends.Certain holding period requirements also must be satisfied by both the Fund and the shareholder to obtain qualified dividend treatment. To the extent the Fund’s distributions of net capital gains (the excess of net long-term capital gains over net short-term capital losses) are reported as capital gain distributions, such distributions will generally be taxable as long-term capital gains whether reinvested in additional Fund shares or received in cash and regardless of the length of time that a shareholder has owned Fund shares. A distribution from the Fund’s net investment company taxable income or capital gains declared by the Fund in October, November or December, but paid during January of the following year, will be considered to be paid on December 31 of the year it was declared. If the value of shares is reduced below a shareholder’s cost as a result of a distribution by the Fund, the distribution will be taxable even though it, in effect, represents a return of invested capital.Investors considering buying shares just prior to a distribution of the Fund’s net investment company taxable income or capital gains should be aware that, although the price of shares purchased at that time may reflect the amount of the forthcoming distribution, those who purchase just prior to the record date for a distribution may receive a distribution which will be taxable to them. The federal tax status of all distributions made by the Fund for the preceding year will be reported to shareholders annually.Distributions by the Fund may also be subject to state and local taxes.Please note that distributions of both net investment company taxable income and capital gains are taxable even if reinvested. Table of Contents - Prospectus 20 Shareholders who sell, exchange or redeem shares generally will have a capital gain or loss from the sale, exchange or redemption.The amount of the gain or loss and the rate of tax will depend mainly upon the amount paid for the shares, the amount received from the sale, exchange or redemption, and how long the shares were held by a shareholder.Any loss arising from the sale or redemption of shares held for six months or less, however, is treated as a long-term capital loss to the extent of any amounts treated as distributions of net capital gain received on such shares.In determining the holding period of such shares for this purpose, any period during which your risk of loss is offset by means of options, short sales or similar transactions is not counted. Additional tax information may be found in the SAI.Because everyone’s tax situation is unique, always consult your tax professional about federal, state and local tax consequences of an investment in the Funds. Table of Contents - Prospectus 21 BAIRD FUNDS, INC. PRIVACY POLICY Protecting the privacy of Fund shareholders is important to us.The following is a description of the practices and policies through which Baird Funds, Inc. protects the privacy and security of your non-public personal information. What Information We Collect We collect and maintain information about you so that we can open and maintain your account in the Funds and provide various services to you.We may collect and maintain the following personal information about you: · Information we receive from you or your financial advisor on account applications or other forms, correspondence, or conversations, such as your name, address, e-mail address, phone number, social security number, assets, income and date of birth; and · Information about your transactions with us, our affiliates, or others, such as your account number and balance, positions, activity, history, cost basis information, and other financial information. What Information We Disclose We do not sell any non-public personal information about our current or former shareholders to third parties.We do not disclose any non-public personal information about our current or former shareholders to anyone, except as permitted or required by law.We are permitted by law to share any of the information we collect, as described above, with our affiliates.In addition, we may share such information with nonaffiliated third parties to the extent necessary to effect, process, administer or enforce a transaction that the shareholder requests or authorizes, in connection with maintaining or servicing the shareholder’s account, as requested by regulatory authorities or as otherwise permitted or required by law.For example, we are permitted by law to disclose all of the information we collect, as described above, to our transfer agent to process your transactions.We may also provide your name and address to third party service providers who send account statements and other Fund-related material to you. How We Protect Your Information We restrict access to your non-public personal information to those persons who require such information to provide products or services to you.We maintain physical, electronic, and procedural safeguards that comply with federal standards to protect the confidentiality, integrity and security of your non-public personal information. We will continue to adhere to the privacy policies and practices in this notice even after your account is closed or becomes inactive. In the event that you hold shares of the Fund(s) through a financial intermediary, including, but not limited to, a broker-dealer, bank, or trust company, the privacy policy of your financial intermediary would govern how your non-public personal information would be shared with nonaffiliated third parties. Table of Contents - Prospectus PP-1 For More Information You can find more information about the Fund in the following documents: Statement of Additional Information (“SAI”) The SAI contains details about the investments and techniques of the Fund and certain other additional information.A current SAI is on file with the Securities and Exchange Commission (“SEC”) and is incorporated by reference into this prospectus.This means that the SAI is legally considered a part of this prospectus even though it is not physically within this prospectus. Annual and Semi-Annual Reports The Fund’s annual and semi-annual reports will provide information regarding the Fund’s financial reports and portfolio holdings as they become available.The annual report will contain a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during the Fund’s last fiscal year. You can obtain a free copy of these documents, request other information, or make general inquiries about the Fund by calling the Fund (toll-free) at 1-866-44BAIRD or by writing to: Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 The Fund’s prospectus, SAI and the annual and semi-annual reports will also be available, free of charge, on the Fund’s website at www.bairdfunds.com. You may write to the SEC’s Public Reference Room at the regular mailing address or the e-mail address below and ask them to mail you information about the Fund, including the SAI.They will charge you a fee for this duplicating service.You can also visit the SEC’s Public Reference Room and review and copy documents while you are there.For more information about the operation of the SEC’s Public Reference Room, call the SEC at the telephone number below. Public Reference Section Securities and Exchange Commission treet Washington, D.C. 20549-1520 publicinfo@sec.gov (202) 551-8090 Reports and other information about the Fund will also be available on the EDGAR database on the SEC’s Internet website at http://www.sec.gov. 1940 Act File No. 811-09997 Table of Contents - Prospectus The information in this statement of additional information is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective.Thisstatement of additional information is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. BAIRD FUNDS, INC. Statement of Additional Information Baird SmallCap Value Fund (Investor Class: BSX) (Institutional Class: BIX) May1, 2012 This Statement of Additional Information (“SAI”) is not a prospectus and should be read in conjunction with the Prospectus dated May 1, 2012 of the Baird SmallCap Value Fund (the “Fund”).The Fund is a series of Baird Funds, Inc. (the “Company”).This SAI contains additional information about principal strategies and risks already described in the Prospectus, as well as descriptions of non-principal strategies not described in the Prospectus.Copies of the Fund’s Prospectus may be obtained, free of charge, by writing the Fund at 615 East Michigan Street, P.O. Box 701, Milwaukee, Wisconsin 53201-0701, by calling (toll-free) 1-866-44BAIRD, or on the Company’s website at www.bairdfunds.com.You should read this SAI together with the Prospectus and retain it for further reference. A copy of the 2012 Annual Report may be obtained, when it becomes available, without charge, by calling the Fund (toll-free) at 1-866-44BAIRD. Table of Contents - SAI TABLE OF CONTENTS Page BAIRD FUNDS, INC. 3 INVESTMENT STRATEGIES AND RISKS 3 INVESTMENT OBJECTIVE AND LIMITATIONS 10 NET ASSET VALUE 12 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION 13 DESCRIPTION OF SHARES 16 ADDITIONAL INFORMATION CONCERNING TAXES 16 MANAGEMENT OF THE COMPANY 16 CONTROL PERSONS AND PRINCIPAL SHAREHOLDERS 23 PORTFOLIO TRANSACTIONS 23 INVESTMENT ADVISORY AND OTHER SERVICES 25 PORTFOLIO MANAGER 28 DISTRIBUTOR 29 DISTRIBUTION PLAN 29 PORTFOLIO HOLDINGS DISCLOSURE POLICY 31 ANTI-MONEY LAUNDERING PROGRAM 32 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS 33 COUNSEL 33 PERFORMANCE 33 BAIRD FUNDS, INC. The Company is an open-end, diversified management investment company.The Fund is a series of common stock of the Company, a Wisconsin corporation that was incorporated on June 9, 2000.The Company is authorized to issue shares of common stock in series and classes.Each series of the Company is currently divided into two classes, an Investor Class and an Institutional Class.The Company also offers two other equity funds and five fixed income funds that are described in a separate Prospectuses and SAIs. INVESTMENT STRATEGIES AND RISKS General Information Regarding the Fund The investment advisor to the Fund is Robert W. Baird & Co. Incorporated (the “Advisor”). As a principal investment strategy, the Fund primarily invests in common stocks of domestic companies with small market capitalizations. The Fund may also invest in common or ordinary shares of foreign companies and American Depositary Receipts representing common or ordinary shares of foreign companies that are traded on U.S. exchanges. As a non-principal investment strategy, the Fund may also invest in preferred stocks, exchange-traded funds and other investment companies, U.S. Government securities and money market instruments. The Fund may also enter into options contracts and engage in securities lending and borrowing. Note on Percentage Limitations Whenever an investment objective, policy or strategy of the Fund set forth in the Fund’s Prospectus or this SAI states a maximum (or minimum) percentage of the Fund’s assets that may be invested in any type of security or asset class, the percentage is determined immediately after the Fund’s acquisition of that investment, except with respect to percentage limitations on temporary borrowing and illiquid securities.Accordingly, any later increase or decrease resulting from a change in the market value of a security or in the Fund’s assets (e.g., due to net sales or redemptions of Fund shares) will not cause the Fund to violate a percentage limitation.As a result, due to market fluctuations, cash inflows or outflows or other factors, the Fund may exceed such percentage limitations from time to time. Foreign Securities and American Depositary Receipts (“ADRs”) The Fund may invest up to 15% of its total assets in foreign equity securities including ADRs.Foreign equity securities are equity securities issued by a corporation or other issuer domiciled outside the United States.The Fund may invest in sponsored and unsponsored ADRs.ADRs are receipts issued by a bank or trust company evidencing ownership of underlying securities issued by a foreign issuer.ADRs may be listed on a national securities exchange or may trade in the over-the-counter market.ADR prices are denominated in U.S. dollars; the underlying security may be denominated in a foreign currency.The underlying security may be subject to foreign government taxes which would reduce the yield on such securities.Investments in ADRs also involve certain inherent risks, such as political or economic instability of the country of issue, the difficulty of predicting international trade patterns and the possibility of imposition of exchange controls.Such securities may also be subject to greater fluctuations in price than securities of domestic corporations.In addition, there may be less publicly available information about a foreign company than about a domestic company.Foreign companies generally are not subject to uniform accounting, auditing and financial reporting standards comparable to those applicable to domestic companies.With respect to certain foreign countries, there is a possibility of expropriation or confiscatory taxation, or diplomatic developments, which could affect investment in those countries. Table of Contents - SAI B-3 While “sponsored” and “unsponsored” ADR programs are similar, there are differences regarding ADR holders’ rights and obligations and the practices of market participants.A depositary may establish an unsponsored facility without participation by (or acquiescence of) the underlying issuer; typically, however, the depositary requests a letter of non-objection from the underlying issuer prior to establishing the facility.Holders of unsponsored ADRs generally bear all the costs of the ADR facility.The depositary usually charges fees upon the deposit and withdrawal of the underlying securities, the conversion of dividends into U.S. dollars, the disposition of non-cash distribution, and the performance of other services.The depositary of an unsponsored facility frequently is under no obligation to distribute shareholder communications received from the underlying issuer or to pass through voting rights to ADR holders in respect of the underlying securities. Sponsored ADR facilities are created in generally the same manner as unsponsored facilities, except that sponsored ADRs are established jointly by a depositary and the underlying issuer through a deposit agreement.The deposit agreement sets out the rights and responsibilities of the underlying issuer, the depositary and the ADR holders.With sponsored facilities, the underlying issuer typically bears some of the costs of the ADR (such as dividend payment fees of the depositary), although ADR holders may bear costs such as deposit and withdrawal fees.Depositories of most sponsored ADRs agree to distribute notices of shareholder meetings, voting instructions, and other shareholder communications and information to the ADR holders at the underlying issuer’s request. Sector and Industry Limitations The Fund seeks broad diversification of its investments across various economic sectors and industries. An economic sector refers to a large segment of the general economy and is comprised of multiple industries that operate in that segment. There are 10 economic sectors that comprise nearly all business activity within the economy, including energy, materials, industrials, consumer discretionary, consumer staples, health care, financials, information technology, telecommunication services and utilities. Within each economic sector, there are numerous industries and sub-industries. An industry is a group of companies that conduct similar business activitiesthe Fund generally will not purchase a security if, as a result, the Fund will have more than 30% of its total assets in a single economic sector (except for the financial sector) or more than 25% of its total assets in a single industry. The Fund will generally have more than 30% of its total assets invested in companies within the financial sector because a significant percentage of the companies within the Russell 2000 Value Index are in the financial sector. However, the percentage of the Fund’s total assets invested in companies in the financial sector will generally be within the range of +/-10% of the percentage that the financials sector represents within the Russell 2000 Value Index. Thus, if the financial sector represents 35% of the Russell 2000 Value Index, then the Fund will generally have 25% to 45% of its total assets invested in companies within the financial sector. Significant exposure to a particular economic sector (such as financials) will present the Fund with special risks associated with that sector. The performance of a particular sector may be vulnerable to general economic conditions, changes in prevailing interest rates, political developments, adverse laws and regulations and their enforcement, social and reputational changes, and the performance of industries and companies within the sector. Preferred Stocks As a non-principal investment strategy, the Fund may invest in preferred stocks.Preferred stocks are securities that represent an ownership interest providing the holder with claims on the issuer’s earnings and assets before common stock but after bond owners.Unlike debt securities, the obligations of an issuer of preferred stock, including dividend and other payment obligations, may not typically be accelerated by the holders of such preferred stock on the occurrence of an event of default (such as a covenant default or filing of a bankruptcy petition) or other non-compliance by the issuer with the terms of the preferred stock.Often, however, on the occurrence of any such event of default or non-compliance by the issuer, preferred stockholders will be entitled to gain representation on the issuer’s board of directors or increase their existing board representation. In addition, preferred stockholders may be granted voting rights with respect to certain issues on the occurrence of any event of default.The Fund will limit its investments in preferred stock to no more than 5% of its net assets. U.S. Government Obligations As a non-principal investment strategy, the Fund may invest in a variety of U.S. Treasury obligations including bonds, notes and bills that mainly differ only in their interest rates, maturities and time of issuance.The Fund may also invest in other securities issued, sponsored or guaranteed by the U.S. government, its agencies and instrumentalities, such as obligations of Federal Home Loan Banks, Federal Farm Credit Banks, Federal Land Banks, the Federal Housing Administration, Farmers Home Administration, Export-Import Bank of the United States, Small Business Administration, Government National Mortgage Association (“GNMA”), Federal National Mortgage Association (“FNMA”), commonly referred to as “Fannie Mae”, General Services Administration, Central Bank for Cooperatives, Federal Home Loan Mortgage Corporation (“FHLMC”), commonly referred to as “Freddie Mac”, Federal Intermediate Credit Banks, Maritime Administration, and Resolution Trust Corp.No assurance can be given that the U.S. government will provide financial support to U.S. government-sponsored agencies or instrumentalities where it is not obligated to do so by law.For instance, securities issued by GNMA are supported by the full faith and credit of the United States, while securities issued by FNMA and FHLMC are supported only by the discretionary authority of the U.S. government.In September 2008, at the direction of the U.S. Department of the Treasury, FNMA and FHLMC were placed into conservatorship under the Federal Housing Finance Agency, an independent regulator.The U.S. government also took steps to provide additional financial support to FNMA and FHLMC.While the U.S. government provides financial support to various U.S. government-sponsored agencies and instrumentalities, such as those listed above, no assurance can be given that it will always do so. Table of Contents - SAI B-4 Money Market Instruments As a non-principal investment strategy, the Fund may invest from time to time in “money market instruments,” a term that includes, among other things, U.S. government obligations, repurchase agreements, cash, bank obligations, commercial paper, variable amount master demand notes and corporate bonds with remaining maturities of 13 months or less.These investments are used to help meet anticipated redemption requests or if other suitable securities are unavailable. Bank obligations include bankers’ acceptances, negotiable certificates of deposit and non-negotiable time deposits, including U.S. dollar-denominated instruments issued or supported by the credit of U.S. or foreign banks or savings institutions.Although the Fund will invest in money market obligations of foreign banks or foreign branches of U.S. banks only where the Advisor determines the instrument to present minimal credit risks, such investments may nevertheless entail risks that are different from those of investments in domestic obligations of U.S. banks due to differences in political, regulatory and economic systems and conditions.All investments in bank obligations are limited to the obligations of financial institutions having more than $1billion in total assets at the time of purchase, and investments by the Fund in the obligations of foreign banks and foreign branches of U.S. banks will not exceed 20% of the Fund’s net assets at the time of purchase.The Fund may also make interest-bearing savings deposits in commercial and savings banks in amounts not in excess of 5% of its net assets. Investments by the Fund in commercial paper will consist of issues rated at the time A-1 by S&P, Prime-1 by Moody’s or a similar short-term credit rating by another nationally recognized statistical rating organization.In addition, the Fund may acquire unrated commercial paper and corporate bonds that are determined by the Advisor at the time of purchase to be of comparable quality to rated instruments that may be acquired by the Fund as previously described. The Fund may also purchase variable amount master demand notes which are unsecured instruments that permit the indebtedness thereunder to vary and provide for periodic adjustments in the interest rate.Although the notes are not normally traded and there may be no secondary market in the notes, the Fund may demand payment of the principal of the instrument at any time.The notes are not typically rated by credit rating agencies, but issuers of variable amount master demand notes must satisfy the same criteria as set forth above for issuers of commercial paper.If an issuer of a variable amount master demand note defaulted on its payment obligation, the Fund might be unable to dispose of the note because of the absence of a secondary market and might, for this or other reasons, suffer a loss to the extent of the default.The Fund invests in variable amount master demand notes only when the Advisor deems the investment to involve minimal credit risk. Exchange-Traded Funds and Other Investment Companies As a non-principal investment strategy, the Fund may invest from time to time in securities issued by exchange-traded funds and other investment companies within the limits prescribed by the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund typically invests in money market mutual funds when the stock markets are expected to decline or when attractive equity investments are otherwise unavailable.The Fund may acquire exchange-traded funds and other mutual funds as a means of investing cash temporarily in instruments that may generate returns comparable to the Fund’s benchmark index.As a shareholder of another investment company, the Fund would bear, along with other shareholders, a pro-rata portion of the other investment company’s expenses, including advisory fees, and such fees and other expenses will be borne indirectly by the Fund’s shareholders.These expenses would be in addition to the advisory and other expenses that the Fund bears directly in connection with its own operations. The Fund may invest in investment companies or vehicles (such as exchange traded funds) that seek to track the composition and performance of a specific index.Investments in index-based investments are subject to the same risks as investments in the securities that comprise the index.Accordingly, the market price of index-based investments fluctuates in relation to changes in the value of the underlying portfolio of securities. Table of Contents - SAI B-5 Cash or Similar Investments; Temporary Strategies As a non-principal investment strategy, under normal market conditions, the Fund may invest up to 10% of its net assets in cash or similar short-term, investment grade securities such as U.S. government securities, repurchase agreements, commercial paper or certificates of deposit.In addition, in limited circumstances, to retain the flexibility to respond promptly to changes in market, economic or political conditions or in the case of unusually large cash inflows or redemptions, the Advisor may invest up to 100% of the Fund’s total assets in such investments.When the Fund takes a temporary position, the Fund may not achieve its investment objective. Options As a non-principal investment strategy, the Fund may purchase put and call options.Option purchases by the Fund will not exceed 5% of its net assets.Such options may relate to particular securities or to various indices and may or may not be listed on a national securities exchange and issued by the Options Clearing Corporation.This is a highly specialized activity that entails greater than ordinary investment risks, including the complete loss of the amount paid as premiums to the writer of the option. Regardless of how much the market price of the underlying security or index increases or decreases, the option buyer’s risk is limited to the amount of the original investment for the purchase of the option. However, options may be more volatile than the underlying securities or indices, and therefore, on a percentage basis, an investment in options may be subject to greater fluctuation than an investment in the underlying securities.In contrast to an option on a particular security, an option on an index provides the holder with the right to make or receive a cash settlement upon exercise of the option.The amount of this settlement will be equal to the difference between the closing price of the index at the time of exercise and the exercise price of the option expressed in dollars, times a specified multiple. The Fund will engage in unlisted over-the-counter options only with broker-dealers deemed creditworthy by the Advisor.Closing transactions in certain options are usually effected directly with the same broker-dealer that effected the original option transaction.The Fund bears the risk that the broker-dealer will fail to meet its obligations.There is no assurance that a liquid secondary trading market exists for closing out an unlisted option position.Furthermore, unlisted options are not subject to the protections afforded purchasers of listed options by the Options Clearing Corporation, which performs the obligations of its members who fail to perform in connection with the purchase or sale of options. A call option gives the purchaser of the option the right to buy, and a writer the obligation to sell, the underlying security or index at the stated exercise price at any time prior to the expiration of the option, regardless of the market price of the security.The premium paid to the writer is in consideration for undertaking the obligations under the option contract. A put option gives the purchaser the right to sell the underlying security or index at the stated exercise price at any time prior to the expiration date of the option, regardless of the market price of the security or index.Put and call options purchased by the Fund will be valued at the last sale price or, in the absence of such a price, at the mean between bid and asked prices. Table of Contents - SAI B-6 The Fund may purchase put options on portfolio securities at or about the same time that the Fund purchases the underlying security or at a later time.By buying a put, the Fund limits the risk of loss from a decline in the market value of the security until the put expires.Any appreciation in the value of and yield otherwise available from the underlying security, however, will be partially offset by the amount of the premium paid for the put option and any related transaction costs.Call options may be purchased by the Fund in order to acquire the underlying security at a later date at a price that avoids any additional cost that would result from an increase in the market value of the security.A call option may also be purchased to increase the Fund’s return to investors at a time when the call is expected to increase in value due to anticipated appreciation of the underlying security.Prior to its expiration, a purchased put or call option may be sold in a “closing sale transaction” (a sale by the Fund, prior to the exercise of the option that the Fund has purchased, of an option of the same series), and profit or loss from the sale will depend on whether the amount received is more or less than the premium paid for the option plus the related transaction costs.In addition, the Fund may sell covered call options listed on a national securities exchange.Such options may relate to particular securities or to various indices.A call option on a security is covered if the Fund owns the security underlying the call or has an absolute and immediate right to acquire that security without additional cash consideration (or, if additional cash consideration is required, cash or cash equivalents in such amount as required are held in a segregated account by its custodian) upon conversion or exchange of other securities held by the Fund.A call option on an index is covered if the Fund maintains with its custodian cash or cash equivalents equal to the contract value.A call option is also covered if the Fund holds a call on the same security or index as the call written where the exercise price of the call held is (i)equal to or less than the exercise price of the call written; or (ii) greater than the exercise price of the call written provided the difference is maintained by the Fund in cash or cash equivalents in a segregated account with its custodian. The aggregate value of the Fund’s assets subject to covered options written by the Fund will not exceed 5% of the value of its net assets. The Fund’s obligations under a covered call option written by the Fund may be terminated prior to the expiration date of the option by the Fund executing a closing purchase transaction, which is effected by purchasing on an exchange an option of the same series (i.e., same underlying security or index, exercise price and expiration date) as the option previously written.Such a purchase does not result in the ownership of an option.A closing purchase transaction will ordinarily be effected to realize a profit on an outstanding option, to prevent an underlying security from being called, to permit the sale of the underlying security or to permit the writing of a new option containing different terms.The cost of such a liquidation purchase plus transaction costs may be greater than the premium received upon the original option, in which event the Fund will have incurred a loss in the transaction.An option position may be closed out only on an exchange that provides a secondary market for an option of the same series.There is no assurance that a liquid secondary market on an exchange will exist for any particular option.A covered call option writer, unable to effect a closing purchase transaction, will not be able to sell an underlying security until the option expires or the underlying security is delivered upon exercise with the result that the writer in such circumstances will be subject to the risk of market decline during such period.The Fund will write an option on a particular security only if the Advisor believes that a liquid secondary market will exist on an exchange for options of the same series which will permit the Fund to make a closing purchase transaction in order to close out its position. By writing a covered call option on a security, the Fund foregoes the opportunity to profit from an increase in the market price of the underlying security above the exercise price except insofar as the premium represents such a profit, and it is not able to sell the underlying security until the option expires or is exercised or the Fund effects a closing purchase transaction by purchasing an option of the same series.Except to the extent that a written call option on an index is covered by an option on the same index purchased by the Fund, movements in the index may result in a loss to the Fund; however, such losses may be mitigated by changes in the value of securities held by the Fund during the period the option was outstanding.The use of covered call options will not be a primary investment technique of the Fund.When the Fund writes a covered call option, an amount equal to the net premium (the premium less the commission) received by the Fund is included in the liability section of the Fund’s statement of assets and liabilities.The amount of the liability will be subsequently marked-to-market to reflect the current value of the option written.The current value of the traded option is the last sale price or, in the absence of a sale, the average of the closing bid and asked prices.If an option expires on the stipulated expiration date or if the Fund enters into a closing purchase transaction, the Fund will realize a gain (or loss if the cost of a closing purchase transaction exceeds the net premium received when the option is sold) and the liability related to such option will be eliminated.Any gain on a covered call option on a security may be offset by a decline in the market price of the underlying security during the option period.If a covered call option on a security is exercised, the Fund may deliver the underlying security held by the Fund or purchase the underlying security in the open market.In either event, the proceeds of the sale will be increased by the net premium originally received, and the Fund will realize a gain or loss.Premiums from expired options written by the Fund and net gains from closing purchase transactions are treated as short-term capital gains for federal income tax purposes, and losses on closing purchase transactions are short-term capital losses. Table of Contents - SAI B-7 As noted previously, there are several risks associated with transactions in options on securities and indices. These risks include (i) an imperfect correlation between the change in market value of the securities the Fund holds and the prices of options relating to the securities purchased or sold by the Fund; and (ii) the possible lack of a liquid secondary market for an option. A decision as to whether, when and how to use options involves the exercise of skill and judgment, and a transaction may be unsuccessful to some degree because of market behavior or unexpected events. Securities Lending As a non-principal investment strategy, the Fund may lend its portfolio securities to unaffiliated domestic broker-dealers and other institutional investors pursuant to agreements requiring that the loans be secured by collateral equal in value to at least the market value of the securities loaned.The Fund lends its portfolio securities in order to increase their return because of the interest and other income the Fund can earn from investing the collateral.During the term of such arrangements, the Fund will maintain such value by the daily marking-to-market of the collateral.Collateral for such loans may include cash, securities of the U.S. government, its agencies or instrumentalities, or an irrevocable letter of credit issued by a bank which meets the investment standards stated above under “Money Market Instruments,” or any combination thereof.There may be risks of delay in receiving additional collateral or in recovering the securities loaned or even a loss of rights in the collateral should the borrower of the securities fail financially.However, loans will be made only to borrowers deemed by the Advisor to be of good standing and when, in the Advisor’s judgment, the income to be earned from the loan justifies the attendant risks.When the Fund lends its securities, the Fund continues to receive interest or dividends on the securities loaned and may simultaneously earn interest on the investment of the cash collateral which will be invested in readily marketable, high-quality, short-term obligations.The Fund will be responsible for the risks associated with the investment of cash collateral, including the risk that the Fund may lose money on the investment or may fail to earn sufficient income to meet its obligations to the borrower.Dividends received by the Fund on the loaned securities are not treated as “qualified dividends” for tax purposes.Although voting rights, or rights to consent, attendant to securities on loan pass to the borrower, such loans may be called at any time and will be called so that the securities may be voted by the Fund if a material event affecting the investment is to occur. Table of Contents - SAI B-8 The Fund’s securities lending agent is U.S. Bank, the Fund’s custodian.U.S. Bank receives a fee for its services as securities lending agent.Some of U.S. Bank’s services may be delegated to U.S. Bancorp Asset Management, Inc., an affiliate of the Fund’s custodian, transfer agent and administrator.Investments of the cash collateral received from borrowers of the Fund’s securities are made by U.S. Bancorp Asset Management, Inc. in accordance with applicable guidelines.The Fund has policies and procedures designed to ensure that securities are loaned only to qualified borrowers, that investments of the cash collateral are consistent with applicable guidelines, that the amount of cash collateral received is at least equal to the market value of the securities on loan (which are marked to market on a daily basis), and that the loans can be called on demand. It is anticipated that the cash collateral will be invested in the Mount Vernon Securities Lending Prime Portfolio, a money market mutual fund subject to Rule 2a-7 under the 1940 Act. The investment advisor to the Mount Vernon Securities Lending Prime Portfolio is U.S. Bank Asset Management, Inc. Borrowings As a non-principal investment strategy, the Fund may borrow money to the extent allowed (as described below) to meet shareholder redemptions from banks. If the securities held by the Fund should decline in value while borrowings are outstanding, the Fund’s net asset value will decline in value by proportionately more than the decline in value suffered by the Fund’s securities.As a result, the Fund’s net asset value may be subject to greater fluctuation until the borrowing is paid off.The Fund has established a line of credit with its custodian bank by which the Fund may borrow money for temporary or emergency purposes.The Fund may pledge assets to secure bank borrowings up to applicable limits, if any. Illiquid Securities The Fund may hold up to 15% of the value of its net assets in illiquid securities. In general, illiquid securities are securities that cannot be sold or disposed of within seven days at their approximate market value.Securities that are not registered under the federal securities laws and cannot be sold to the U.S. public because of Securities and Exchange Commission regulations (known as “restricted securities”) generally are regarded as illiquid securities unless the Advisor determines otherwise.If the Fund should hold more than 15% of its net assets in illiquid securities, the Advisor will consider appropriate steps to protect maximum liquidity, including the orderly sale of illiquid securities.Please note that a considerable period may elapse between a decision to sell such securities and the time when such securities can be sold. If, during such a period, adverse market conditions were to develop, the Fund might obtain a less favorable price than prevailed when it decided to sell. Portfolio Turnover The portfolio turnover rate for the Fund is calculated by dividing the lesser of amounts of purchases or sales of portfolio securities for the reporting period by the monthly average value of the portfolio securities owned during the reporting period.The calculation excludes all securities, including options, whose maturities or expiration dates at the time of acquisition are one year or less.Portfolio turnover may vary greatly from year to year as well as within a particular year, and may be affected by cash requirements for redemption of shares and by requirements which enable the Fund to receive favorable tax treatment.Portfolio turnover will not be a limiting factor in making portfolio decisions, and the Fund may engage in short-term trading to achieve its investment objective. The Fund may sell a portfolio investment soon after its acquisition if the Advisor believes that such a disposition is consistent with attaining the investment objective of the Fund.Portfolio investments may be sold for a variety of reasons, such as a more favorable investment opportunity or other circumstances bearing on the desirability of continuing to hold such investments.A high rate of portfolio turnover (over 100%) may involve correspondingly greater transaction costs, which must be borne directly by the Fund and ultimately by its shareholders.High portfolio turnover may result in the realization of substantial net capital gains.To the extent short-term capital gains are realized, distributions attributable to such gains will be taxed at ordinary income rates for federal income tax purposes.The Fund anticipates it annual portfolio turnover rate will normally be less than 50%. Table of Contents - SAI B-9 INVESTMENT OBJECTIVE AND LIMITATIONS Investment Objective The investment objective of the Fund (to obtain long-term capital appreciation) cannot be changed without shareholder approval, which requires the approval of a “majority of the Fund’s outstanding voting securities,” as defined below. Fundamental Investment Limitations The Fund is subject to the fundamental investment limitations enumerated in this subsection, which may be changed only by a vote of the holders of a majority of the Fund’s outstanding voting securities.A “majority of the outstanding voting securities” of the Fund means the lesser of (1) 67% of the shares of common stock of the Fund represented at a meeting at which the holders of more than 50% of the outstanding shares of the Fund are present in person or by proxy, or (2) more than 50% of the outstanding shares of the Fund. The Fund: 1.May not, with respect to 75% of its total assets, purchase the securities of any one issuer (except securities issued or guaranteed by the U.S. government, or its agencies or instrumentalities) if, as a result, (i) more than 5% of the Fund’s total assets would be invested in the securities of that issuer, or (ii) the Fund would hold more than 10% of the outstanding voting securities of that issuer. 2.May (i) borrow from banks for temporary or emergency purposes (but not for leveraging or the purchase of investments), and (ii) make other investments or engage in other transactions permissible under the 1940 Act, which may involve a borrowing, including borrowing through reverse repurchase agreements, provided that the combination of (i) and (ii)shall not exceed 33 1/3% of the value of the Fund’s total assets (including the amount borrowed), less the Fund’s liabilities (other than borrowings).If the amount borrowed at any time exceeds 33 1/3% of the Fund’s total assets, the Fund will, within three days thereafter (not including Sundays, holidays and any longer permissible period), reduce the amount of the borrowings such that the borrowings do not exceed 33 1/3% of the Fund’s total assets.The Fund may also borrow money from other persons to the extent permitted by applicable laws. 3.May not issue senior securities, except as permitted under the 1940 Act. 4.May not act as an underwriter of another issuer’s securities, except to the extent that the Fund may be deemed to be an underwriter within the meaning of the Securities Act of 1933, as amended, in connection with the purchase and sale of portfolio securities. 5.May not purchase or sell physical commodities unless acquired as a result of ownership of other securities or other instruments (but this shall not prevent the Fund from purchasing or selling options, futures contracts or other derivative instruments, or from investing in securities or other instruments backed by physical commodities). Table of Contents - SAI B-10 6.May not make loans if, as a result, more than 33 1/3% of the Fund’s total assets would be lent to other persons, except through (i) purchases of debt securities or other debt instruments, or (ii) engaging in repurchase agreements. 7.May not purchase the securities of any issuer if, as a result, more than 25% of the Fund’s total assets would be invested in the securities of issuers, the principal business activities of which are in the same industry. 8.May not purchase or sell real estate, unless acquired as a result of ownership of securities or other instruments (but this shall not prohibit the Fund from purchasing or selling securities or other instruments backed by real estate or of issuers engaged in real estate activities). With respect to Fundamental Investment Limitation No. 2, “any longer permissible period” means any longer period authorized by the SEC in accordance with Section 18(f)(1) of the 1940 Act. With respect to Fundamental Investment Limitation No. 3, the 1940 Act permits the Fund to enter into options, futures contracts, forward contracts, repurchase agreements and reverse repurchase agreements provided that these types of transactions are covered in accordance with SEC positions. With respect to Fundamental Investment Limitation No. 7, the Fund defines “industry” in accordance with the Global Industry Classification Standards (“GICS”), an industry classification system developed by S&P in collaboration with Morgan Stanley Capital International Barra (“MSCI”).GICS is comprised of 10 sectors, 24 industry groups, 68 industries and 154 sub-industries.A company is assigned to a single GICS sub-industry according to the definition of its principal business activity as determined by S&P and MSCI.Revenues are a significant factor in defining principal business activity; however, earnings analysis and market perception are also important criteria for classification.Each Fund may be concentrated in a sector but will not be concentrated in any industry. Non-Fundamental Investment Limitations The following are the Fund’s non-fundamental operating policies, which may be changed by the Company’s Board of Directors (the “Board”) without shareholder approval. The Fund may not: 1.Sell securities short, unless the Fund owns or has the right to obtain securities equivalent in kind and amount to the securities sold short, or unless it covers such short sale as required by the current rules and positions of the SEC or its staff, and provided that transactions in options, futures contracts, options on futures contracts, or other derivative instruments are not deemed to constitute selling securities short. 2.Purchase securities on margin, except that the Fund may obtain such short-term credits as are necessary for the clearance of transactions; and provided that margin deposits in connection with futures contracts, options on futures contracts, or other derivative instruments shall not constitute purchasing securities on margin. 3.Purchase securities of other investment companies except in compliance with the 1940 Act and applicable state law. Table of Contents - SAI B-11 4.Make any loans, other than loans of portfolio securities, except through (i) purchases of debt securities or other debt instruments, or (ii) repurchase agreements. 5.Borrow money except from banks or through reverse repurchase agreements or mortgage dollar rolls. 6.Make any change in the Fund’s investment policy of investing at least 80% of its net assets in the investments suggested by the Fund’s name without first providing the Fund’s shareholders with at least a 60-day notice. The Fund’s non-fundamental investment policies listed above may be changed with the approval of the Board.Unless noted otherwise, if a percentage restriction set forth in the Fund’s Prospectus or this SAI is adhered to at the time of investment, a later increase or decrease in percentage resulting from a change in the Fund’s assets (i.e., due to cash inflows or redemptions) or in market value of the investment or the Fund’s assets will not constitute a violation of that restriction.This does not, however, apply to the borrowing policy set forth above. For purposes of the Fund’s policy to invest a minimum percentage of its assets in investments suggested by the Fund’s name, “assets” is defined as net assets plus borrowings for investment purposes. NET ASSET VALUE Shares of the Fund are sold on a continual basis at the net asset value (“NAV”) next computed following receipt of an order in proper form by a dealer, the Fund’s distributor, Robert W. Baird & Co. Incorporated (the “Distributor”), or U.S. Bancorp Fund Services, LLC (the “Transfer Agent”).Shares of the Fund may be purchased or redeemed only on days the New York Stock Exchange (“NYSE”) is open. The NAV per share for each class of shares of the Fund is determined as of the close of regular trading on the NYSE (currently, 3:00 p.m., Central time), Monday through Friday, except on days the NYSE is not open.The NYSE is closed on the following holidays: New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas Day.The NAV per share of the Fund is calculated separately for the Investor Class shares and Institutional Class shares by adding the value of all portfolio securities and other assets per class (including interest or dividends accrued, but not yet collected), subtracting the liabilities, and dividing the result by the number of outstanding shares of that class.The result, rounded to the nearest cent, is the NAV per share. When determining NAV, expenses are accrued and applied daily.Common stocks and other equity-type securities are valued at the last sales price on the national securities exchange (other than NASDAQ) on which such securities are primarily traded, and with respect to equity securities traded on NASDAQ, such securities are valued using the NASDAQ Official Closing Price.However, securities traded on a national securities exchange (including NASDAQ) for which there were no transactions on a given day, and securities not listed on a national securities exchange (including NASDAQ), are valued at the average of the most recent bid and asked prices.Debt securities are generally valued by an independent pricing service, which uses valuation methods such as matrix pricing and other analytical pricing models, as well as market transactions and dealer quotations.Debt securities purchased with a remaining maturity of 60 days or less are valued at acquisition cost plus or minus any amortized discount or premium.Investments in mutual funds are valued at their stated NAV.Any securities or other assets for which market quotations are not readily available or are not priced by an independent pricing service are valued at fair value as determined in good faith by the Advisor in accordance with procedures approved by the Board.In accordance with such procedures, the Advisor may use broker quotes or obtain prices from an alternative independent pricing service or, if the broker quotes or prices from an alternative independent pricing service are unavailable or deemed to be unreliable, fair value will be determined by a valuation committee of the Advisor.In determining fair value, the valuation committee takes into account all relevant factors and available information.Fair value pricing involves subjective judgments and there is no single standard for determining a security’s fair value.As a result, different mutual funds could reasonably arrive at a different fair value for the same security.It is possible that the fair value determined for a security is materially different from the value that could be realized upon the sale of that security or from the values that other mutual funds may determine. Table of Contents - SAI B-12 The calculation of the NAV of the Fund may not take place contemporaneously with the determination of the prices of portfolio securities used in such calculation.Events affecting the values of portfolio securities that occur between the time their prices are determined and 3:00 p.m. Central time, and at other times, may not be reflected in the calculation of NAV of the Fund. ADDITIONAL PURCHASE AND REDEMPTION INFORMATION Fees for Certain Shareholder Services.Broker-dealers and other financial intermediaries may be paid by the Advisor, the Distributor or the Fund for advertising, distribution or shareholder services.These payments may be in addition to any amounts paid by the Fund under the distribution and shareholder servicing plan adopted by the Board (see “Distribution Plan,” below).Depending on the terms of the particular account, broker-dealers and other financial intermediaries also may charge their customers fees for automatic investment, redemption and other services provided.Such fees may include, for example, account maintenance fees, compensating balance requirements or fees based upon account transactions, assets or income.The intermediaries are responsible for providing information concerning these services and any charges to any customer who must authorize the purchase of Fund shares prior to such purchase. Suspension of Redemption Right.Under the 1940 Act, the Fund may suspend the right of redemption or postpone the date of payment for shares during any period when (a) trading on the NYSE is restricted by applicable rules and regulations of the SEC; (b) the NYSE is closed for other than customary weekend and holiday closings; (c) the SEC has by order permitted such suspension; or (d) an emergency exists as determined by the SEC.The Fund may also suspend or postpone the recording of the transfer of its shares upon the occurrence of any of the foregoing conditions. Redemption in Kind.The Company has filed an election pursuant to Rule 18f-1 under the 1940 Act which provides that the Fund is obligated to redeem shares solely in cash up to $250,000 or 1% of the NAV of the class of shares of the Fund being redeemed, whichever is less, for any one shareholder within a 90-day period.Any redemption beyond this amount may be made in assets other than cash. Involuntary Redemptions.In addition to the situations described in the Fund’s Prospectus under “General Transaction Policies,” the Fund may redeem shares involuntarily when appropriate under the 1940 Act, such as to reimburse the Fund for any loss sustained by reason of the failure of a shareholder to make full payment for shares purchased by the shareholder or to collect any charge relating to a transaction effected for the benefit of a shareholder which is applicable to Fund shares as provided in the Fund’s Prospectus. Exchange Privilege. By use of the exchange privilege, shareholders authorize the Transfer Agent to act on exchange instructions received in writing or by telephone from any person representing himself to be the shareholder, or, in some cases, the shareholder’s registered representative or account representative of record, and believed by the Transfer Agent to be genuine.The Transfer Agent’s records of such instructions are binding.The exchange privilege may be modified or terminated at any time upon notice to shareholders. Table of Contents - SAI B-13 Shares in the Fund from which the shareholder is withdrawing an investment will be redeemed at the NAV per share next determined on the date of receipt.Shares of the new mutual fund series of the Company into which the shareholder is investing will be purchased at the NAV per share next determined after acceptance of the request by the Fund’s Transfer Agent in accordance with the policies for accepting investments.Exchanges of shares will be available only in states where they may legally be made. Automatic Investment Plan.The Investor Class and Institutional Class shares of the Fund offer an Automatic Investment Plan whereby a shareholder may automatically make purchases of shares of the Fund on a regular, monthly or quarterly basis ($100 minimum per transaction).Under the Automatic Investment Plan, a shareholder’s designated bank or other financial institution debits a preauthorized amount from the shareholder’s account each month or quarter and applies the amount to the purchase of Fund shares.The Automatic Investment Plan must be implemented with a financial institution that is a member of the Automated Clearing House.No service fee is currently charged by the Fund for participation in the Automatic Investment Plan. The Automatic Investment Plan permits an investor to use “Dollar Cost Averaging” in making investments.Instead of trying to time market performance, a fixed dollar amount is invested in Fund shares at predetermined intervals.This may help investors reduce their average cost per share because the agreed upon fixed investment amount allows more Fund shares to be purchased during periods of lower Fund share prices and fewer Fund shares to be purchased during periods of higher Fund share prices.In order to be effective, Dollar Cost Averaging should usually be followed on a sustained, consistent basis.Investors should be aware, however, that Fund shares bought using Dollar Cost Averaging are purchased without regard to their price on the day of investment or to market trends.Dollar Cost Averaging does not assure a profit and does not protect against losses in a declining market.In addition, while investors may find Dollar Cost Averaging to be beneficial, it will not prevent a loss if an investor ultimately redeems his Fund shares at a price that is lower than their purchase price. Systematic Withdrawal Plan.The Fund offers shareholders a Systematic Withdrawal Plan, which allows a shareholder who owns shares of the Fund worth at least $5,000 at current NAV at the time the shareholder initiates the Systematic Withdrawal Plan to designate that a fixed sum ($50 minimum per transaction) be distributed to the shareholder or as otherwise directed at regular intervals. In-Kind Payments.Payment for shares of the Fund may, in the discretion of the Fund, be made in the form of securities that are permissible investments for the Fund as described in its Prospectus.For further information about this form of payment, contact the Fund (toll-free) at 1-866-44BAIRD.In connection with an in-kind securities payment, the Fund will require, among other things, that the securities be valued on the day of purchase in accordance with the pricing methods used by the Fund; that the Fund receives satisfactory assurances that it will have good and marketable title to the securities received by it; that the securities be in proper form for transfer to the Fund; that adequate information be provided to the Fund concerning certain tax matters relating to the securities; and that the amount of the purchase be at least $1,000,000. Individual Retirement Accounts (Investor Class Only).The Company has a plan (the “Traditional IRA”) available for use by individuals with earned income who wish to use shares of the Fund as a funding medium for individual retirement saving.However, except for rollover contributions, an individual who has attained, or will attain, age 70 ½ before the end of the taxable year may only contribute to a Traditional IRA for his or her non-working spouse under age 70 ½. The Company also has available a Roth Individual Retirement Account (the “Roth IRA”) for retirement saving for use by individuals with earned income.For 2012, a single individual with adjusted gross income of up to $125,000 may contribute to a Roth IRA (for married couples filing jointly, the adjusted gross income limit is $183,000), and contributions may be made even after the Roth IRA owner has attained age 70 ½, as long as the account owner has earned income. Table of Contents - SAI B-14 The Company permits certain employers (including self-employed individuals) to make contributions to employees’ Traditional IRAs if the employer establishes a Simplified Employee Pension (“SEP”) plan. Savings Incentive Match Plan for Employees of Small Employers (Investor Class Only).The Company also has available a simplified tax-favored retirement plan for employees of small employers (a “SIMPLE IRA Plan”).If an employer establishes a SIMPLE IRA Plan, contributions under the SIMPLE IRA Plan are made to eligible employees’ SIMPLE Individual Retirement Accounts (“SIMPLE IRAs”).Each eligible employee may choose to defer a percentage of his or her pre-tax compensation to the employee’s SIMPLE IRA.The employer must generally make an annual matching contribution to the SIMPLE IRA of each eligible employee equal to the employee’s salary reduction contributions, up to a limit of 3% of the employee’s compensation.Alternatively, the employer may make an annual non-discretionary contribution to the SIMPLE IRA of each eligible employee equal to 2% of each employee’s compensation. In the SIMPLE IRA Plan and in Traditional and Roth IRAs, distributions of net investment income and capital gains will be automatically reinvested. The foregoing brief descriptions are not complete or definitive explanations of the SIMPLE IRA Plan, the Traditional IRA, or the Roth IRA available for investment in the Funds.Any person who wishes to establish a retirement plan account may do so by contacting the Funds (toll-free) at 1-866-44BAIRD.The complete plan documents and applications will be provided to existing or prospective shareholders upon request, without obligation.The Company recommends that investors consult their attorneys or tax advisors to determine if the retirement programs described herein are appropriate for their needs. DESCRIPTION OF SHARES The Company’s Articles of Incorporation authorize the Board to issue an indefinite number of shares of common stock, $.01 par value per share, which is classified into a total of eight series (including the Fund) (each, a “series”).Each series (including the Fund) is divided into two classes designated as Investor Class shares and Institutional Class shares (each, a “Class”), each consisting of an indefinite number of shares. The remaining series of common stock representing interests in seven other investment portfolios are described in a separate SAI.The Board may classify or reclassify any particular class of shares into one or more additional series or classes.Each share of common stock of each class is entitled to one vote, and each share is entitled to participate equally in distributions of investment income and capital gains by the respective class of shares and in the residual assets of the respective class in the event of liquidation.However, each class of shares bears its own expenses, and the Investor Class has exclusive voting rights on matters pertaining to the distribution and shareholder servicing plan (see “Distribution Plan,” below). ADDITIONAL INFORMATION CONCERNING TAXES The Fund intends to qualify as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”), and to distribute its income to shareholders each year, so that the Fund itself generally will be relieved of federal income and excise taxes.However, if the Fund were to fail to qualify as a regulated investment company and was unable to obtain relief from such failure: (1) the Fund would be taxed at regular corporate rates without any deduction for distributions to shareholders; and (2) shareholders would be taxed as if they received dividends from a corporation, although corporate shareholders could be eligible for the dividends received deduction. Table of Contents - SAI B-15 MANAGEMENT OF THE COMPANY Under the laws of the State of Wisconsin, the business and affairs of the Company (including the Fund) are managed under the direction of the Board.The Board is responsible for acting on behalf of the shareholders. The Company does not normally hold shareholders’ meetings except when required by the 1940 Act or other applicable law. Board Leadership Structure The Board is comprised of four Independent Directors – John W. Feldt, Frederick P. Stratton, Jr., Marlyn J. Spear and G. Frederick Kasten, Jr. – and one Interested Director – Cory L. Nettles.Mr. Kasten, an Independent Director, serves as Chairman of the Board.The Board has established two standing committees – the Audit Committee and the Nominating Committee.Mr. Feldt, an Independent Director, serves as Chairman of the Audit Committee.The Audit Committee and the Nominating Committee are each comprised entirely of Independent Directors.In accordance with the fund governance standards prescribed by the SEC under the 1940 Act, the Independent Directors on the Nominating Committee select and nominate all candidates for Independent Director positions. Each Director was appointed to serve on the Board because of his or her experience, qualifications, attributes and/or skills as set forth in the subsection “Director Qualifications,” below.The Board reviews its leadership structure regularly.The Board believes that its leadership structure is appropriate and effective in light of the size of the Company, the nature of its business and industry practices. The Board’s role is one of oversight rather than management.The Board’s committee structure assists with this oversight function.The Board’s oversight extends to the Fund’s risk management processes.Those processes are overseen by Fund officers, including the President, Treasurer, Secretary and Chief Compliance Officer (“CCO”), who regularly report to the Board on a variety of matters at Board meetings. The Advisor reports to the Board, on a regular and as-needed basis, on actual and possible risks affecting the Funds and the Company as a whole.The Advisor reports to the Board on various elements of risk, including investment, credit, liquidity, valuation, operational and compliance risks, as well as any overall business risks that could impact the Funds. The Board has appointed the CCO who reports directly to the Independent Directors and participates in the Board’s regular meetings.In addition, the CCO presents an annual report to the Board in accordance with the Fund’s compliance policies and procedures.The CCO, together with other Fund officers, regularly discusses risk issues affecting the Company during Board meetings.The CCO also provides updates to the Board on the operation of the Fund’s compliance policies and procedures and on how these procedures are designed to mitigate risk.Finally, the CCO and/or representatives of the Advisor’s legal department report to the Board in the event any material risk issues arise in between Board meetings. Directors and Officers Directors and officers of the Company, together with information as to their principal business occupations during the last five years and other information, are shown in the following table.Each officer and Director holds the same positions with the Company and each Fund. Table of Contents - SAI B-16 Name, Address and Age (as of 12/31/11) Position(s) Held with the Company Term of Office and Length of Time Served Principal Occupation(s) During Past 5 Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Independent Directors G. Frederick Kasten, Jr. c/o Robert W. Baird & Co. Incorporated 777 East Wisconsin Avenue Milwaukee, WI53202 Age:72 Independent Director and Chairman Indefinite; Since September 2000 Retired; Chairman, the Advisor (January 2000-December 2005); Chairman and CEO, the Advisor (January 1998-January 2000); President, Chairman and CEO, the Advisor (June 1983-January 1998); President, the Advisor (January 1979-January 1983). 8 Director of Regal-Beloit Corporation, a manufacturing company. John W. Feldt c/o University of Wisconsin Foundation 1848 University Avenue Madison, WI53726 Age:69 Independent Director Indefinite; Since September 2000 Retired; Senior Vice President-Finance, University of Wisconsin Foundation (1985-2006); Vice President-Finance, University of Wisconsin Foundation (1980-1985); Associate Director, University of Wisconsin Foundation (1967-1980). 8 Director of Thompson Plumb Funds, Inc., a mutual fund complex (3 portfolios). Frederick P. Stratton, Jr. 10134 N. Port Washington Road, #2B Mequon, WI 53092 Age:72 Independent Director Indefinite; Since May 2004 Retired; Chairman Emeritus, Briggs & Stratton Corporation, a manufacturing company, since 2003; Chairman of the Board, Briggs & Stratton Corporation (2001-2002); Chairman and CEO, Briggs & Stratton Corporation (1986-2001). 8 Director of Weyco Group, Inc., a men’s footwear distributor; Director of Wisconsin Energy Corporation and its subsidiaries, Wisconsin Electric Power Company and Wisconsin Gas LLC. Table of Contents - SAI B-17 Name, Address and Age (as of 12/31/11) Position(s) Held with the Company Term of Office and Length of Time Served Principal Occupation(s) During Past 5 Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Marlyn J. Spear, CFA c/o Robert W. Baird & Co. Incorporated 777 East Wisconsin Avenue Milwaukee, WI53202 Age: 58 Independent Director Indefinite; Since January 2008 Chief Investment Officer, Building Trades United Pension Trust Fund, since July 1989; Investment Officer, Northwestern Mutual Financial Network (1988-1989); Assistant Vice President, Firstar Trust Company (1978-1987); Financial Analyst, Harco Holdings, Inc. (1976-1978). 8 Management Trustee of AFL-CIO Housing Investment Trust, a mutual fund complex (1 portfolio). Interested Director Cory L. Nettles* Generation Growth Capital, Inc. 411 East Wisconsin Avenue, Suite 1710 Milwaukee, WI 53202 Age: 41 Interested Director Indefinite, Since January 2008 Managing Director, Generation Growth Capital, Inc., a private equity fund, since March 2007; Of Counsel, Quarles & Brady LLP, a law firm, since January 2005; Secretary, Wisconsin Department of Commerce (January 2003- January 2005). 8 Director of Weyco Group, Inc., a men’s footwear distributor. * Mr. Nettles is considered an “interested person” of the Company (as defined in the 1940 Act) because of his association with the law firm, Quarles & Brady LLP, which provides legal services to the Advisor.The legal services that Quarles & Brady LLP has provided to the Advisor include litigation, real estate, trademark and miscellaneous securities related matters that did not relate to the Company or the Funds. Officers Name, Address and Age (as of 12/31/11) Position(s) Held with the Company Term of Office and Length of Time Served Principal Occupation(s) During Past 5 Years Mary Ellen Stanek 777 East Wisconsin Avenue Milwaukee, WI53202 Age:55 President Re-elected by Board annually; Since September 2000 Managing Director, the Advisor, and Chief Investment Officer, Baird Advisors, a department of the Advisor, since March 2000 Charles B. Groeschell 777 East Wisconsin Avenue Milwaukee, WI53202 Age: 58 Vice President Re-elected by Board annually; Since January 2010 Managing Director, the Advisor, and Senior Portfolio Manager, Baird Advisors, a department of the Advisor, since February 2000 Table of Contents - SAI B-18 Name, Address and Age (as of 12/31/11) Position(s) Held with the Company Term of Office and Length of Time Served Principal Occupation(s) During Past 5 Years Todd S. Nichol 777 East Wisconsin Avenue Milwaukee, WI53202 Age: 49 Vice President and Chief Compliance Officer Re-elected by Board annually; Since August 2004 Chief Compliance Officer, the Advisor since October 2004; Assistant Compliance Director, the Advisor since August 2002; Senior Vice President, the Advisor since January 2005; First Vice President, the Advisor (January 2004-January 2005) Heidi Schneider 777 East Wisconsin Avenue Milwaukee, WI 53202 Age: 40 Vice President Re-elected by Board annually; Since August 2010 Senior Vice President, the Advisor since September 2007; Controller, the Advisor (April 1997-September 2007) Dominick P. Zarcone 777 East Wisconsin Ave Milwaukee, WI 53202 Age: 53 Treasurer Re-elected by the Board annually; Since March 2011 Chief Financial Officer, the Advisor, since March 2011; Chief Operating Officer–Investment Banking, the Advisor (June 2004—March 2011); Managing Director, the Advisor since February 1995 Charles M. Weber 777 East Wisconsin Avenue Milwaukee, WI 53202 Age:48 Secretary Re-elected by Board annually; Since September 2005 Managing Director, the Advisor since January 2009; Senior Vice President, the Advisor (July 2005 – December 2008); Associate General Counsel, the Advisor since July 2005; Partner, Quarles & Brady LLP, a law firm (October 1998-June 2005) Dustin J. Hutter 777 East Wisconsin Ave Milwaukee, WI 53202 Age: 35 Assistant Treasurer Re-elected by the Board annually; Since February 2011 Senior Vice President, the Advisor since January 2011; First Vice President, the Advisor (January 2008—December 2010); Vice President, the Advisor (January 2006—December 2007); Assistant Controller, the Advisor since January 2006 John McVoy 777 East Wisconsin Avenue Milwaukee, WI 53202 Age: 27 AML Compliance Officer Re-elected by Board annually; Since August 2010 AML Compliance Officer and Privacy Officer, the Advisor since June 2010; AML Compliance Officer – Trust & Securities, U.S. Bancorp (August 2008-May 2010); Law Clerk, First American Fund Advisors (May 2007-September 2007) Andrew D. Ketter 777 East Wisconsin Ave Milwaukee, WI 53202 Age: 37 Assistant Secretary Re-elected by the Board annually; Since February 2011 First Vice President and Associate General Counsel, the Advisor since September 2010; Associate, Quarles & Brady LLP, a law firm (September 2002 to August 2010) Director Qualifications The following is a brief discussion of the experience, qualifications, attributes and/or skills that led to the Board’s conclusion that each individual identified below is qualified to serve as a Director of the Company. Table of Contents - SAI B-19 John W. Feldt.Mr. Feldt has served as a Director of the Company since September 2000.He also serves as an independent director of Thompson Plumb Funds, Inc., a mutual fund complex with three portfolios.While employed with the University of Wisconsin Foundation, Mr. Feldt served as Senior Vice President-Finance from 1985 to 2006, as Vice President-Finance from 1980 to 1985 and as Associate Director from 1967 to 1980.Through his board experience with mutual funds and his business experience, Mr. Feldt is experienced with financial, accounting, regulatory and investment matters. Frederick P. Stratton, Jr.Mr. Stratton has served as a Director of the Company since May 2004.He also serves as an independent director of Weyco Group, Inc., a men’s footwear distributor, and Wisconsin Energy Corporation and its subsidiaries, Wisconsin Electric Power Company and Wisconsin Gas LLC.Mr. Stratton has served as Chairman Emeritus of Briggs & Stratton Corporation, a manufacturing company, since 2003.At Briggs & Stratton Corporation, he also served as Chairman from 2001 to 2002 and Chairman and CEO from 1986 to 2001.While at Briggs & Stratton Corporation, Mr. Stratton had management responsibilities for the company’s retirement trust assets.In addition, prior to joining Briggs & Stratton Corporation, he spent eight years as an investment analyst and was a CFA charterholder.Through his board experience with mutual funds and public companies and his business experience, Mr. Stratton is experienced with financial, accounting, regulatory and investment matters. Marlyn J. Spear, CFA.Ms. Spear has served as a Director of the Company since January 2008.She serves as Management Trustee of AFL-CIO Housing Investment Trust, a mutual fund complex with one portfolio.Ms. Spear has served as Chief Investment Officer of the Building Trades United Pension Trust Fund since July 1989.She served as Investment Officer of Northwestern Mutual Financial Network from 1988 to 1989, as Assistant Vice President of Firstar Trust Company from 1978 to 1987 and as Financial Analyst of Harco Holdings, Inc. from 1976 to 1978.Ms. Spear has earned the Chartered Financial Analyst designation.Through her experience as a director and trustee of mutual funds and her business experience, Ms. Spear is experienced with financial, accounting, regulatory and investment matters. G. Frederick Kasten, Jr.Mr. Kasten has served as a Director and Chairman of the Company since September 2000.He serves as an independent director of Regal-Beloit Corporation, a manufacturing company.Mr. Kasten has held numerous positions with the Advisor including Chairman from January 2000 to December 2005, Chairman and CEO from January 1998 to January 2000, President, Chairman and CEO from June 1983 to January 1998, and President from January 1979 to January 1983.Through his board experience with mutual funds and public companies and his business experience, Mr. Kasten is experienced with financial, accounting, regulatory and investment matters. Cory L. Nettles.Mr. Nettles has served as a Director of the Company since January 2008.He serves as an independent director of Weyco Group, Inc., a men’s footwear distributor.He also served as director of The PrivateBank, a financial institution from January 2007 to October 2010.Mr. Nettles has served as Managing Director of Generation Growth Capital, Inc., a private equity fund, since March 2007.He is also Of Counsel at Quarles & Brady LLP, a law firm, since January 2005.Mr. Nettles served as Secretary of the Wisconsin Department of Commerce from January 2003 to January 2005.Through his experience with investment funds and public companies, his employment experience and his legal training and practice, Mr. Nettles is experienced with financial, accounting, legal, regulatory and investment matters. Board Committees The Board has two standing committees — an Audit Committee and a Nominating Committee.The Audit Committee is responsible for advising the full Board with respect to accounting, auditing and financial matters affecting the Company and meets at least semi-annually.During the fiscal year ended December 31, 2011, the Audit Committee met two times.John W. Feldt, Marlyn J. Spear and Frederick P. Stratton, Jr., all of whom are Independent Directors, comprise the Audit Committee. Table of Contents - SAI B-20 The Nominating Committee is responsible for seeking and reviewing candidates for consideration as nominees to serve as Directors of the Company and meets as often as it deems necessary.During the fiscal year ended December 31, 2011, the Nominating Committee met once.John W. Feldt, Marlyn J. Spear and Frederick P. Stratton, Jr., all of whom are Independent Directors, comprise the Nominating Committee.The Nominating Committee will consider properly qualified candidates for the Board submitted by shareholders.Shareholders who wish to recommend a Director nominee may do so by submitting the appropriate information about the candidate to the Company’s Secretary. A Valuation Committee, which is not comprised of members of the Board, was established by the Board.The Valuation Committee is responsible for (1)monitoring the valuation of Fund securities and other investments; and (2)as required, determining the fair value of securities and other investments of the Funds when market prices are not readily available or are deemed to be inaccurate or prices are not otherwise provided by a third-party pricing service approved by the Board or an independent dealer, after considering all relevant factors.The Valuation Committee’s fair value determinations are subsequently reported to the Board. The Valuation Committee meets as necessary when a price is not readily available.During the fiscal year ended December 31, 2011, the Valuation Committee met three times.The Valuation Committee consists of: Dominick P. Zarcone, Treasurer; Mary Ellen Stanek, President; Dustin J. Hutter, Assistant Treasurer; Patrick S. Lawton, Managing Director of the Advisor; Mark A. Roble, Managing Director of the Advisor; Jay E. Schwister, Managing Director of the Advisor; Gary A. Elfe, Managing Director of the Advisor; Kenneth Hemauer, Senior Vice President of the Advisor; and Todd A. Nichol, Chief Compliance Officer. Board Compensation With respect to fiscal year 2011, each Director received an annual fee of $40,000, plus $5,000 per Board meeting attended ($2,500 per meeting attended by telephone), plus reimbursement for travel and other related expenses incurred in connection with attendance at such meetings.The Fund had not commenced operations prior to December 31, 2011 and, therefore, did not pay any compensation to the Directors.Committee members do not receive additional compensation for committee meetings attended.Officers of the Company receive no compensation or expense reimbursement from the Funds or the Advisor for serving in such capacity, except that the Advisor pays compensation to Todd S. Nichol for his services as Chief Compliance Officer of the Funds.Neither the Company nor the Funds maintain any deferred compensation, pension or retirement plans, and no pension or retirement benefits are accrued as part of Company or Fund expenses.For the fiscal year ended December 31, 2011, the Directors received the following compensation: Name of Director Total Compensation from Fund Complex Paid to Directors(1) John W. Feldt G. Frederick Kasten, Jr. Marlyn J. Spear Frederick P. Stratton, Jr. Cory L. Nettles Compensation shown in the above table this column represents compensation paid directly by two of the other series of the Company.For fiscal 2011, compensation received by the Directors for overseeing all series of the Company, including the other funds within the Fund Complex (not discussed in this SAI), totaled $60,000 for John W. Feldt, $60,000 for G. Frederick Kasten, Jr., $60,000 for Marlyn J. Spear, $60,000 for Frederick P. Stratton, Jr., and $57,500 for Cory L. Nettles. Table of Contents - SAI B-21 Board Ownership of the Fund and Fund Complex As of December 31, 2011, the Directors did not beneficially own any shares of the Fund because it was not offered for sale until the date of this SAI and owned the following amounts (by dollar range) in the Fund Complex (Note: the Directors only own Institutional Class shares): Name of Director SmallCap Value Fund Aggregate Dollar Range of Equity Securities Beneficially Owned in All Registered Investment Companies Overseen by Director in Family of Investment Companies John W. Feldt None Over $100,000 Marlyn J. Spear None Over $100,000 Frederick P. Stratton, Jr. None Over $100,000 G. Frederick Kasten, Jr. None Over $100,000 Cory L. Nettles None Over- $100,000 CONTROL PERSONS AND PRINCIPAL SHAREHOLDERS As of April , 2012, Robert W. Baird & Co. Incorporated, 777 East Wisconsin Avenue, Milwaukee, Wisconsin 53202, was the sole shareholder of the Fund, owning Institutional Class shares. Any person that beneficially owns more than 25% of the outstanding shares of the Fund or a Class may be considered a “controlling person” of the Fund or Class.Shareholders with a controlling interest could affect the outcome of proxy voting or the direction of management of the Fund. As of April , 2012, the officers and Directors of the Company did not own any shares of the Fund. PORTFOLIO TRANSACTIONS Subject to the general supervision of the Board, the Advisor is responsible for, makes decisions with respect to, and places orders for all purchases and sales of portfolio securities for the Fund. Equity securities are generally bought and sold in brokerage transactions placed on U.S. stock exchanges or in the over-the-counter market in exchange for negotiated brokerage commissions.Accordingly, the cost of transactions may vary among different brokers.With respect to over-the-counter transactions, the Advisor will normally deal directly with dealers who make a market in the securities involved except in those circumstances where better prices and execution are available elsewhere. Fixed income securities purchased and sold by the Fund are generally traded in the over-the-counter market on a net basis (i.e., without commission) through dealers, or otherwise involve transactions directly with the issuer of an instrument.The cost of securities purchased from underwriters includes an underwriting commission or concession, and the prices at which securities are purchased from and sold to dealers include a dealer’s mark-up or mark-down. The Fund may participate, if and when practicable, in bidding for the purchase of portfolio securities directly from an issuer in order to take advantage of the lower purchase price available to members of a bidding group.The Fund will engage in this practice, however, only when the Advisor, in its sole discretion, believes such practice to be in the Fund’s interests. The investment advisory agreement between the Company and the Advisor provides that, in executing portfolio transactions and selecting brokers or dealers, the Advisor will seek to obtain the most favorable prices and at reasonable commission rates.In assessing the best overall terms available for any transaction, the Advisor shall consider factors it deems relevant, including the breadth of the market in the security, the price of the security, the financial condition and execution capability of the broker or dealer, and the reasonableness of the commissions, if any, both for the specific transaction and on a continuing basis.In addition, as permitted by Section 28(e) of the Securities Exchange Act of 1934, the Agreement authorizes the Advisor to cause the Fund to pay commissions for research and brokerage services, a practice commonly referred to as “soft dollars.”The Advisor has adopted a soft dollar policy requiring it to undertake a three-step analysis to determine whether a research product or service falls within the Section 28(e) safe harbor.First, the Advisor must determine whether the product or service constitutes eligible research services under Section 28(e).Second, the Advisor must determine whether the product or service actually provides lawful and appropriate assistance in the performance of the Advisor’s investment decision-making responsibilities.Third, the Advisor must make a good faith determination that the amount of the commissions paid by the Fund and other clients of the Advisor is reasonable in light of the value of the research and brokerage products and services provided by the broker-dealer effecting the transaction. Table of Contents - SAI B-22 The types of research services that generally are considered eligible under Section 28(e) and that provide lawful and appropriate assistance to the Advisor in performing its investment decision-making responsibilities may consist of advice, either directly or through publications or writings, as to the value of securities or the advisability of purchasing or selling securities; or analyses and reports concerning issuers, industries, securities, economic factors and trends, portfolio strategy, as well as political factors and other topics related to securities and financial markets.Typical items that qualify as eligible research include: research reports analyzing the historical or prospective performance of a particular company or stock; discussions with research analysts regarding the advisability of investing in securities; meetings with corporate executives arranged by a broker-dealer to obtain oral reports on the performance of a company; seminars and conferences to the extent they provide substantive content relating to issuers, industries or securities; portfolio analysis software; financial, trade, industry and investment-related publications marketed to a narrow audience; and market, economic, political, company-specific and other data providing substantive content.The research services may be proprietary research offered by the broker or dealer executing a trade or research offered by third parties through the executing broker or dealer.The Advisor has determined that all of the research products and services purchased through the use of commissions paid out of the Funds’ and other clients’ accounts constitute eligible research services under Section 28(e), and provide lawful and appropriate assistance to the Advisor in the performance of its investment decision-making responsibilities with respect to those accounts. Most of the brokerage commissions to be incurred by the Fund are expected to be paid to brokers and dealers who provide research services to the Advisor.The brokerage commissions on stock trades are expected to amount to an average of $.05 per share.The Advisor believes that the brokerage commissions to be paid by the Fund will be reasonable in light of the quality of the execution and research services received.The Advisor generally does not have any directed brokerage or other formal arrangements with brokers or dealers under which the Advisor directs or specifically allocates a certain level of trading activity.Rather, various portfolio managers and research analysts employed by the Advisor regularly cast votes for broker-dealers based on the nature and quality of the research services they provide, and the Advisor’s managed account trading desk takes those votes into consideration, as part of the Advisor’s obligation to seek best execution, in selecting brokers and dealers to execute portfolio transactions for the Funds and the Advisor’s other managed accounts.However, in the case of research services currently provided by International Strategy & Investment Group (“ISI”), the Advisor attempts to provide a specific level of annual commissions to a particular broker-dealer as consideration for the receipt of such services.The services provided by ISI involve third party research data, reports and analyses on economic and market trends at a budgeted annual commission level of $40,000.These commissions may be paid by the Fund, as well as the Baird LargeCap and MidCap Funds and other accounts managed by the Advisor. Table of Contents - SAI B-23 Under an arrangement with Market Trends Investors (“MTI”), MTI provides research and analysis on macroeconomic conditions, trends and movements, sector trend and rotation analyses and weekly communications with and direct access upon request to MTI analysts. The cost of MTI’s research is $30,000 per year.The Advisor pays for a portion of MTI’s research in hard dollars. Under an arrangement with Cornerstone Analytics (“Cornerstone”), Cornerstone provides macro-level analytics for energy prices, including political and governmental analysis.The cost of Cornerstone’s research is $5,000 per year. The Advisor pays for the research provided by each of MTI and Cornerstone not paid by the Advisor in hard dollars by placing trades with a broker-dealer (currently, BNY Convergex is used) that takes responsibility for paying MTI and Cornerstone, respectively.The broker-dealer allocates $0.035 for each $0.05 in commissions paid by the Funds and other accounts managed by the Advisor toward payment for these research services. Some broker-dealers indicate the amount of commissions they expect to receive in exchange for the provision of a particular research service.Although the Advisor does not agree to direct a specific amount of commissions to a firm in that circumstance, it maintains an internal procedure to identify the broker-dealers that provide the Advisor with research services and the value of those research services, and seeks to direct sufficient commissions to ensure the continued receipt of research services it feels are valuable. Supplementary research information so received is in addition to, and not in lieu of, services required to be performed by the Advisor and does not reduce the advisory fees payable to it by the Fund.The Board will periodically review the commissions paid by the Fund to consider whether the commissions paid over representative periods of time appear to be reasonable in relation to the benefits inuring to the Fund.Research services furnished by firms through which the Fund effects its securities transactions may be used by the Advisor in servicing all of its accounts; not all of such services may be used by the Advisor in connection with the Fund.It is possible that certain of the supplementary research or other services received will primarily benefit one or more other accounts for which investment discretion is exercised.Conversely, the Fund may be the primary beneficiary of the research or services received as a result of portfolio transactions effected for such other account(s). Brokerage may not be allocated based on the sale of Fund shares.The Board, including a majority of the Independent Directors, has adopted policies and procedures designed to ensure that the selection of brokers is not influenced by considerations about the sale of Fund shares. Portfolio securities will not be purchased from or sold to (and savings deposits will not be made in and repurchase and reverse repurchase agreements will not be entered into with) the Advisor, or an affiliated person of the Advisor (as such term is defined in the 1940 Act), acting as principal.However, pursuant to SEC rules, the Fund may engage the Advisor or an affiliate of the Advisor to act as broker in connection with purchases or sales of portfolio securities effected on an agency basis but has no current intention to do so.The Fund will not purchase securities during the existence of any underwriting or selling group relating thereto of which the Advisor or an affiliated person is a member, except to the extent permitted by the SEC. The Advisor manages numerous accounts in addition to the Fund and many of those accounts hold and invest in the same securities as the Fund.The Advisor allocates investment opportunities across the Fund and its other similarly managed accounts in a fair and equitable manner, with no account(s) being favored over others.In making investment allocations, the Advisor considers the clients’ investment goals and restrictions, uninvested cash, sector and issuer diversification, anticipated cash flows, risk tolerances, portfolio size and other relevant factors.The Fund generally does not invest in initial public offerings of equity securities, so allocations of new issues are usually not required. Table of Contents - SAI B-24 The Advisor may, when appropriate, aggregate purchases or sales of securities and allocate such trades among multiple client accounts, including the Fund.The Advisor will aggregate orders when it believes it will be advantageous to do so, such as the possibility of obtaining more favorable execution and prices.However, in some instances, bunching an order for the Fund with orders for other client accounts may adversely affect the price paid or received by the Fund or the size of the position obtained or sold by the Fund because the Fund’s order is being shared with other accounts.Aggregated orders that can only be partially filled will typically be allocated on a pro rata basis, subject to de minimis requirements.Each account participating in an aggregated order will receive the same average price. INVESTMENT ADVISORY AND OTHER SERVICES Advisory Services Pursuant to an Investment Advisory Agreement dated September 29, 2000, as amended (the “Advisory Agreement”), Robert W. Baird & Co. Incorporated, 777 East Wisconsin Avenue, Milwaukee, WI53202, furnishes continuous investment advisory services and management to the Fund.The Advisor is an investment advisory and brokerage firm formed in the State of Wisconsin on December 29, 1919. Baird Financial Corporation, a holding company, in combination with employees of the Advisor, owns substantially all of the outstanding stock of the Advisor.Baird Holding Company, in combination with employees of the Advisor, owns substantially all of the outstanding stock of Baird Financial Corporation.Employees of the Advisor own substantially all of the outstanding stock of Baird Holding Company. The Advisory Agreement for the Fund was approved by the Company’s Board of Directors, including a majority of the Independent Directors, cast in person at a meeting held for such purpose on February , 2012, and by the sole shareholder of the Fund by written consent on April , 2012.The Advisory Agreement is required to be approved annually (a) by the vote of a majority of the Independent Directors, cast in person at a meeting called for the purpose of voting on such approval, and (b) either by the full Board or by the vote of the shareholders.The Advisory Agreement terminates in the event of assignment and generally may be terminated by either party if certain conditions are met, without penalty, on a 60-day notice.The Advisory Agreement has an initial term of two years and will continue in effect, unless sooner terminated, for successive one-year periods so long as it is approved annually.In the Advisory Agreement, the Advisor has agreed to pay all expenses incurred by it in connection with its advisory activities.These expenses do not include the cost of securities and other investments purchased or sold for the Fund and do not include brokerage commissions and any other transaction charges.Brokerage commissions and other transaction charges are included in the cost basis of the securities and other investments. As compensation for its advisory services, the Advisor receives from the Fund a monthly management fee at the annual rate of 0.85% of the average daily NAV of the Fund.From time to time, the Advisor may voluntarily waive all or a portion of its management fee for the Fund.As described in the Prospectus, the Advisor has contractually agreed to waive its management fee and/or reimburse Fund expenses so as to limit the total annual fund operating expenses (excluding taxes, brokerage commissions and extraordinary items) of the Fund to an annual rate of 1.00% for the Institutional Class and 1.25% for the Investor Class, through April 30, 2013.Pursuant to the Advisory Agreement, the Advisor can recapture any expenses or fees it has waived or reimbursed within a three-year period, if the expense ratios in those future years are less than the limits specified above and less than the limits in effect at that future time.However, the Funds are not obligated to pay any such waived fees more than three years after the end of the fiscal year in which the fees were waived or reimbursed. Table of Contents - SAI B-25 In addition, the Advisor has contractually agreed to reimburse fees and expenses incurred by the Fund in connection with the Fund’s investments in other investment companies, if any, to the extent that such fees and expenses on an annual basis exceed 0.0049% of the Fund’s average daily net assets.This expense reimbursement agreement will continue in effect at least through April 30, 2013 and will continue for successive renewal terms of one year, unless either the Board of Directors or the Advisor terminates the agreement prior to such renewal. The Advisor may act as an investment advisor and administrator to other persons, firms, or corporations (including investment companies), and may have numerous advisory clients in addition to the Fund. Proxy Voting Policies The Board has adopted proxy voting policies and procedures that delegate the authority to vote proxies to the Advisor, subject to the supervision of the Board.The Board has also authorized the Advisor to retain a third party proxy voting service, such as ISS, to provide recommendations on proxy votes.The Advisor’s proxy voting policies and procedures provide that the Advisor will typically vote proxies in accordance with the recommendations made by ISS, and in the best interest of clients and Fund shareholders.However, because ISS’ guidelines do not address all potential voting issues and do not necessarily correspond to the Advisor’s opinions, there may be instances where the Advisor may not vote strictly according to ISS’ guidelines.In such a case, the Advisor submits the matter to its proxy voting committee. In situations where the Advisor’s interests conflict, or appear to conflict, with client interests, the proxy voting committee will take one of the following steps to resolve the conflict: · Vote the securities in accordance with a pre-determined policy based upon the recommendations of an independent third party, such as ISS; · Vote the securities in accordance with the best interest of clients, as determined in good faith by the committee, without consideration of any benefit to the Advisor or its affiliates; or · If the securities are held by a Fund, disclose the conflict to the Board and obtain the Fund’s direction as to how to vote the proxies (which shall be determined by a majority of the Independent Directors). The Fund’s proxy voting record for the most recent 12-month period ended June 30 will be available without charge, either upon request, by calling toll free, 1-866-44BAIRD, or by accessing the Fund’s website at www.bairdfunds.com, or both; and by accessing the SEC’s website at http://www.sec.gov. Code of Ethics The Company, the Advisor and the Distributor have adopted a joint written Code of Ethics under Rule 17j-1 of the 1940 Act.The Code of Ethics governs the personal securities transactions of directors, officers and employees who may have access to current trading information of the Fund.The Code of Ethics permits such persons to invest in securities for their personal accounts, including securities that may be purchased or held by the Fund, subject to certain restrictions.The Code of Ethics includes pre-clearance, reporting and other procedures to monitor personal transactions and ensure that such transactions are consistent with the best interests of the Fund. Table of Contents - SAI B-26 Fund Administration U.S. Bancorp Fund Services, LLC (“USBFS”) provides administrative personnel and services (including blue sky services) to the Company and the Fund.Administrative services include, but are not limited to, providing equipment, telephone facilities, various personnel, including clerical and supervisory, and computers as is necessary or beneficial to provide compliance services to the Fund and the Company. Custodian U.S. Bank, N.A. (“U.S. Bank”), 1555 N. RiverCenter Drive, Suite 302, Milwaukee, Wisconsin 53212, serves as custodian of the Fund’s assets.Under the Custody Agreement between U.S. Bank and the Fund (the “Custody Agreement”), U.S. Bank has agreed to (i) maintain separate accounts in the name of the Fund; (ii) make receipts and disbursements of money on behalf of the Fund; (iii) collect and receive all income and other payments and distributions on account of the Fund’s portfolio investments; (iv) respond to correspondence from shareholders, security brokers and others relating to its duties; and (v) make periodic reports to the Company concerning the Fund’s operations.U.S. Bank may, at its own expense, open and maintain a custody account or accounts on behalf of the Fund with other banks or trust companies, provided that U.S. Bank shall remain liable for the performance of all of its duties under the Custody Agreement notwithstanding any delegation.U.S. Bank and USBFS are affiliates.U.S. Bank and its affiliates may participate in revenue sharing arrangements with service providers of mutual funds in which the Fund may invest. Transfer Agent USBFS, 615 East Michigan Street, Milwaukee, Wisconsin 53202, serves as transfer agent and dividend disbursing agent for the Fund under a transfer agent servicing agreement.As transfer and dividend disbursing agent, USBFS has agreed to (i) issue and redeem shares of the Fund; (ii) make dividend payments and other distributions to shareholders of the Fund; (iii) respond to correspondence by Fund shareholders and others relating to its duties; (iv) maintain shareholder accounts; and (v)make periodic reports to the Fund. Fund Accounting In addition, the Fund has entered into a fund accounting servicing agreement with USBFS pursuant to which USBFS has agreed to maintain the financial accounts and records of the Fund in compliance with the 1940 Act and to provide other accounting services to the Fund. Financial Intermediaries From time to time, the Fund may pay, directly or indirectly, amounts to financial intermediaries that provide transfer-agent type and/or other administrative services relating to the Fund to their customers or other persons who beneficially own interests in the Fund, such as participants in 401(k) plans.These services may include, among other things, sub-accounting services, transfer agent-type services, answering inquiries relating to the Fund, transmitting, on behalf of the Fund, proxy statements, annual reports, updated prospectuses and other communications regarding the Fund, and related services as the Fund or the intermediaries’ customers or such other persons may reasonably request.In such cases, to the extent paid by the Fund, the Fund will not pay more for these services through intermediary relationships than it would if the intermediaries’ customers were direct shareholders in the Fund. Table of Contents - SAI B-27 PORTFOLIO MANAGER Michelle E. Stevens, CFA (the “Portfolio Manager”) is solely responsible for the day-to-day management of the Fund. Other Accounts Managed by Portfolio Manager of the Fund The Portfolio Manager is solely responsible for the day-to-day management of the other accounts set forth in the following table. The following provides information regarding other accounts managed by the Portfolio Manager as of December 31, 2011. Portfolio Manager Registered Investment Companies (excluding the Fund) Other Pooled Investment Vehicles Other Accounts Number of Accounts Total Assets in the Accounts Number of Accounts Total Assets in the Accounts Number of Accounts Total Assets in the Accounts Michelle E. Stevens 0 $0 0 $0 3 The Advisor and the Portfolio Manager advise multiple accounts for numerous clients. The Advisor manages potential conflicts of interest between the Fund and other types of accounts through trade allocation policies and oversight by the Advisor’s investment management departments and compliance department.Allocation policies are designed to address potential conflicts of interest in situations where the Fund and other accounts participate in investment transactions involving the same securities. Compensation of Portfolio Manager The Advisor compensates the Portfolio Manager with a base salary and an annual incentive bonus (including a minimum guaranteed bonus based on the base salary).The Portfolio Manager’s base salary is generally a fixed amount based on level of experience and responsibilities.The Portfolio Manager’s bonus is determined primarily by pre-tax investmentperformance of the accounts, including the Fund, andthe revenues and overall profitability of the Advisor and in certain cases, the revenues from and retention of accounts managed by the Portfolio Manager.Performance is measured relative to the long and short-term performance of the benchmark,the Russell 2000® Value Index, measured on a one-, three- and five-year basis, as applicable, with greater weight given to long-term performance.The Portfolio Manager may own and may be offered an opportunity to purchase or sell common stock in the Advisor, Baird Holding Company or Baird Financial Corporation.The Portfolio Manager may also own and may be offered an opportunity to purchase or sell shares in private equity offerings sponsored by the Advisor. Ownership of Fund Shares by Portfolio Manager As of December 31, 2011, the Portfolio Manager did not beneficially own any share of the Fund or the other mutual fund series of the Company. Table of Contents - SAI B-28 DISTRIBUTOR Robert W. Baird & Co. Incorporated also serves as the principal distributor for shares of the Funds pursuant to a Distribution Agreement with the Company dated September 26, 2000, as amended (the “Distribution Agreement”).The Distributor is registered as a broker-dealer under the Securities Exchange Act of 1934 and each state’s securities laws and is a member of the Financial Industry Regulatory Authority (“FINRA”).The offering of the Fund’s shares is continuous.The Distribution Agreement provides that the Distributor, as agent in connection with the distribution of Fund shares, will use its best efforts to distribute the Fund’s shares.As compensation for its services under the Distribution Agreement, the Distributor may retain all or a portion of the Rule 12b-1 fees payable under the Distribution and Shareholder Servicing Plan, discussed below. DISTRIBUTION PLAN The Board, including a majority of the Independent Directors, adopted a Distribution and Shareholder Servicing Plan (the “Plan”) for the Fund pursuant to Rule 12b-1 under the 1940 Act.The Plan authorizes payments by the Fund in connection with the distribution of Investor Class shares at an annual rate of 0.25% of the Fund’s average daily NAV.Payments may be made by the Fund under the Plan for the purpose of financing any activity primarily intended to result in the sale of shares of the Fund, as determined by the Board.Such activities typically include advertising; compensation for sales and sales marketing activities of financial service agents and others, such as dealers or distributors; shareholder account servicing; and production and dissemination of prospectuses and sales and marketing materials.To the extent any activity is one which the Fund may finance without the Plan, the Fund may also make payments to finance such activity outside of the Plan and not subject to its limitations.The Plan is a “compensation plan” which means that payments under the Plan are based upon a percentage of average daily net assets attributable to the Investor Class regardless of the amounts actually paid or expenses actually incurred by the Distributor; however, in no event, may such payments exceed the maximum allowable fee.It is, therefore, possible that the Distributor may realize a profit in a particular year as a result of these payments.The Plan increases the Investor Class’ expenses from what they would otherwise be.The Fund may engage in joint distribution activities with other Baird Funds and to the extent the expenses are not allocated to a specific Fund, expenses will be allocated based on the Fund’s net assets. Administration of the Plan is regulated by Rule 12b-1 under the 1940 Act, which requires that the Board receive and review at least quarterly reports concerning the nature and qualification of expenses which are made, that the Board, including a majority of the Independent Directors, approve all agreements implementing the Plan and that the Plan may be continued from year-to-year only if the Board, including a majority of the Independent Directors, concludes at least annually that continuation of the Plan is likely to benefit shareholders. Amounts Expensed Under the Plan To date, no amounts were paid by the Fund pursuant to the Plan. Interests of Certain Persons With the exception of the Advisor, in its capacity as the Fund’s investment advisor and principal underwriter of Fund shares, no “interested person” of the Fund, as defined in the 1940 Act, and no director of the Company has or had a direct or indirect financial interest in the Plan or any related agreement. Table of Contents - SAI B-29 Anticipated Benefits to the Fund The continuation of the Plan is approved annually by the Board, including a majority of the directors who are not interested persons (as defined in the 1940 Act) of the Fund and have no direct or indirect financial interest in the Plan or any related agreements.The Board has determined that the Plan is likely to benefit Investor Class shares by providing an incentive for brokers, dealers and other financial intermediaries to engage in sales and marketing efforts on behalf of the Fund and to provide enhanced services to Investor Class shareholders.The Board also determined that the Plan was important to the continued viability of the Investor Class because it is intended to increase assets under management, which in turn should result in certain economies of scale. Revenue Sharing Payments The Distributor, out of its own resources and without additional cost to the Fund or its shareholders, may provide additional cash payments or other compensation to broker-dealers and other financial intermediaries who market and sell shares of the Fund and/or who provide various administrative, sub-accounting and shareholder services.This practice is known as “revenue sharing.”These payments, if made, would be in addition to the 12b-1 fees payable out of Fund assets to firms that sell Investor Class shares.The revenue sharing payments may specifically be made in connection with the inclusion of the Fund in certain programs offered by broker-dealers or other financial intermediaries, invitations to conferences and seminars held or sponsored by those firms, access to branch offices and sales representatives of those firms and opportunities to make presentations and provide information to them.Revenue sharing payments may be structured as a flat fee, a percentage of net sales or net assets (or a combination thereof) or a fee based on the number of underlying client accounts.The Distributor currently has revenue sharing agreements with the following firms, under which the Distributor pays amounts other than the 12b-1 fee: Charles Schwab, Edward Jones & Co., Fidelity (National Financial), Pershing, M&I Trust Company, Prudential, Raymond James, Morgan Stanley Smith Barney, Merrill Lynch, Wachovia and Vanguard. The Advisor may also pay cash or non-cash compensation to sales representatives of broker-dealers and other financial intermediaries in the form of occasional gift, meals and entertainment, and pay for exhibit space or sponsorships at regional or national events of broker-dealers and other financial intermediaries. Referral Program As indicated in the Prospectus, the Distributor has a referral program under which it may pay compensation to registered representatives of the Distributor for their efforts in selling Institutional Class shares of the Fund.Such compensation will not exceed 0.10% per year of the value of the Institutional Class share accounts for which the registered representative is responsible. The prospect of receiving, or the receipt of additional payments or other compensation as described above may provide the Distributor’s registered representatives with an incentive to favor sales of shares of the Funds and other mutual funds whose affiliates offer similar compensation over the sale of shares of mutual funds that do not make such payments. PORTFOLIO HOLDINGS DISCLOSURE POLICY The Fund does not provide or permit others to provide information about the Fund’s portfolio holdings to any third party on a selective basis, except as permitted by the Company’s policy regarding disclosure of portfolio holdings (the “Disclosure Policy”).Pursuant to the Disclosure Policy, the Company may disclose information about the Fund’s portfolio holdings only in the following circumstances: Table of Contents - SAI B-30 · The Fund discloses its portfolio holdings by mailing its annual and semi-annual reports to shareholders approximately two months after the end of the fiscal year and six-month period.In addition, the Company discloses the portfolio holdings of the Fund as of the end of the first and third fiscal quarters by filing Form N-Q with the SEC and as of the end of the second and fourth fiscal quarters by filing Form N-CSR with the SEC within 10 calendar days after mailing its annual and semi-annual reports to shareholders. · The Fund’s full portfolio holdings (without showing numbers of shares or dollar values) as of month-end and top ten holdings as of quarter-end are posted on the Company’s website no earlier than five business days after month-end and quarter-end, respectively.The monthly holdings information will remain posted on the website until the end of the following month.The quarterly top ten holdings information appears in the Fund’s fact sheet, which will remain posted on the website until the end of the following applicable calendar quarter. · The Fund may also provide portfolio holdings information to various ratings agencies, consultants, broker-dealers, investment Advisors, financial intermediaries, investors and others, upon request, so long as such information, at the time it is provided, is posted on the Company’s website or otherwise publicly available. In limited circumstances, for the business purposes described below, the Fund’s portfolio holdings may be disclosed to, or known by, certain third parties in advance of their publication on the Company’s website. · The Advisor may disclose Fund portfolio holdings to the Fund’s service providers (administrator, fund accountant, custodian, transfer agent and independent pricing service) in connection with the fulfillment of their duties to the Fund.These service providers are required by contract with the Fund to keep such information confidential and not use it for any purpose other than the purpose for which the information was disclosed. · The Advisor may disclose Fund portfolio holdings to persons who owe a fiduciary duty or other duty of trust or confidence to the Fund, such as the Fund’s legal counsel and independent registered public accounting firm. · Disclosure of portfolio holdings as of a particular date may be made in response to inquiries from consultants, prospective clients or other persons, provided that the recipient signs a confidentiality agreement prohibiting disclosure and misuse of the holdings information. The Company is prohibited from entering into any other arrangements with third parties to disclose information regarding the Fund’s portfolio securities without (1) prior approval of the Advisor’s legal and compliance departments; and (2) the execution of a confidentiality agreement by the third parties.No compensation or other consideration may be received by the Fund or the Advisor in connection with the disclosure of portfolio holdings in accordance with this policy. The Board has delegated to the CCO the responsibility to monitor the foregoing policy and to address any violations thereof.The CCO reports to the Board and the Board reviews any disclosures of Fund portfolio holdings outside of the permitted disclosures described above on a quarterly basis to ensure that disclosure of information about portfolio holdings is in the best interest of Fund shareholders and to address any conflicts between the interests of Fund shareholders and those of the Advisor or any other Fund affiliate. Table of Contents - SAI B-31 ANTI-MONEY LAUNDERING PROGRAM The Company has established an Anti-Money Laundering Compliance Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA PATRIOT Act”).In order to ensure compliance with this law, the Program provides for the development of internal practices, procedures and controls, the designation of an anti-money laundering compliance officer, an ongoing training program, an independent audit function to determine the effectiveness of the Program and a customer identification program.Mr. John McVoy has been designated as the Company’s anti-money laundering compliance officer. Procedures to implement the Program include, but are not limited to, determining that the Fund’s Distributor and transfer agent have established proper anti-money laundering procedures that require the reporting of suspicious and/or fraudulent activity, verifying the identity of the new shareholders, checking shareholder names against designated government lists, including the Office of Foreign Asset Control (“OFAC”), and undertaking a complete and thorough review of all new account applications.The Company will not transact business with any person or entity whose identity cannot be adequately verified. Pursuant to the USA PATRIOT Act and the Program, the Fund may be required to “freeze” the account of a shareholder if the shareholder appears to be involved in suspicious activity or if certain account information matches information on government lists of known terrorists or other suspicious persons, or the Fund may be required to transfer the account or proceeds of the account to a governmental agency. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS Grant Thornton LLP, 175 West Jackson Boulevard, Chicago, Illinois 60604, has been selected as independent registered public accounting firm of the Fund.As such, it is responsible for auditing the financial statements of the Fund. COUNSEL Godfrey & Kahn, S.C., 780 North Water Street, Milwaukee, Wisconsin 53202, serves as counsel to the Company and has passed upon the legality of the shares offered by the Fund. PERFORMANCE From time to time, the total return of Investor Class shares and Institutional Class shares of the Fund may be quoted in advertisements, shareholder reports or other communications to shareholders.Performance information is generally available by calling the Fund (toll-free) at 1-866-44BAIRD. Table of Contents - SAI B-32 PART C BAIRD FUNDS, INC. OTHER INFORMATION Item 28.Exhibits. (a) Charter Documents. (i) (A) Articles of Incorporation are herein incorporated by reference from the Pre-Effective Amendment No. 1 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on August 29, 2000. (i) (B) Amendment to Articles of Incorporation dated December 29, 2000 is herein incorporated by reference from the Post-Effective Amendment No. 2 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on December 22, 2000. (i) (C) Amendment to Articles of Incorporation dated December 31, 2002 is herein incorporated by reference from the Post-Effective Amendment No. 9 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 30, 2003. (i) (D) Amendment to Articles of Incorporation dated May 1, 2003 is herein incorporated by reference from the Post-Effective Amendment No. 9 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 30, 2003. (i) (E) Amended and Restated Articles of Incorporation dated August 12, 2008 is herein incorporated by reference from the Post-Effective Amendment No. 19 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on August 14, 2008. (i) (F) Amendment to Amended and Restated Articles of Incorporation (removing Riverfront Long-Term Growth Fund) dated November 8, 2010 is incorporated by reference from the Post-Effective Amendment No. 23 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 28, 2011. (i) (G) Amendment to Amended and Restated Articles of Incorporation (adding the Baird SmallCap Value Fund) dated February 1, 2012 – To be filed by amendment (b) By-Laws. By-Laws are herein incorporated by reference from the Pre-Effective Amendment No. 1 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on August 29, 2000. (c) Instruments Defining Rights of Security Holders are herein incorporated by reference to the Articles of Incorporation and By-Laws. (d) Investment Advisory Contracts. (i) (A) Investment Advisory Agreement is herein incorporated by reference from the Pre-Effective Amendment No. 2 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on September 25, 2000. (i) (B) Exhibit E to the Investment Advisory Agreement is herein incorporated by reference from the Post-Effective Amendment No. 2 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on December 22, 2000. (i) (C) Exhibit F to the Investment Advisory Agreement is herein incorporated by reference from the Post-Effective Amendment No. 2 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on December 22, 2000. (i) (D) Exhibit G to the Investment Advisory Agreement is herein incorporated by reference from the Post-Effective Amendment No. 2 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on December 22, 2000. C-1 (i) (E) Amendment to the Investment Advisory Agreement dated December 31, 2002 is herein incorporated by reference from the Post-Effective Amendment No. 11 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 29, 2004. (i) (F) Amendment to the Investment Advisory Agreement dated May 1, 2003 is herein incorporated by reference from the Post-Effective Amendment No. 11 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 29, 2004. (i) (G) Exhibit I to the Investment Advisory Agreement (adding Baird SmallCap Value Fund) – Filed herewith. (ii) (A) Expense Cap/Reimbursement Agreement dated February 1, 2012 – Filed herewith. (e) Distribution Contracts. (i) (A) Distribution Agreement is herein incorporated by reference from the Pre-Effective Amendment No. 1 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on August 29, 2000. (i) (B) Exhibit G to the Distribution Agreement is herein incorporated by reference from the Post-Effective Amendment No. 2 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on December 22, 2000. (i) (C) Amendment to Distribution Agreement (re: name change of Baird Core Bond Fund to Baird Core Plus Bond Fund) is herein incorporated by reference from the Post-Effective Amendment No. 11 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 29, 2004. (i) (D) Amendment to Distribution Agreement (re: name change of Baird Horizon Growth Fund to Baird LargeCap Fund) is herein incorporated by reference from the Post-Effective Amendment No. 11 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 29, 2004. (i) (E) Exhibit I to Distribution Agreement is herein incorporated by reference from the Post-Effective Amendment No. 19 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on August 14, 2008. (i) (F) Exhibit J to Distribution Agreement (adding Baird SmallCap Value Fund) – Filed herewith. (f) Bonus or Profit Sharing Contracts – Not Applicable. (g) Custodian Agreements. (i) Custody Agreement dated August 15, 2005 between Robert W. Baird & Co. Incorporated, the Registrant and U.S. Bank National Association is herein incorporated by reference from the Post-Effective Amendment No. 16 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 27, 2006. (ii) First Amendment to Custody Agreement (adding Riverfront Long-Term Growth Fund) dated August 12, 2008 is herein incorporated by reference from the Post-Effective Amendment No. 19 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on August 14, 2008. (iii) Second Amendment to Custody Agreement dated August 31, 2010 is incorporated by reference from the Post-Effective Amendment No. 23 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 28, 2011. (iv) Third Amendment to Custody Agreement (adding Baird SmallCap Value Fund) dated February 1, 2012 – Filed herewith. (h) Other Material Contracts. (i) Fund Administration Servicing Agreement dated August 15, 2005 between Robert W. Baird & Co. Incorporated, the Registrant and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from the Post-Effective Amendment No. 16 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 27, 2006. (ii) First Amendment to Fund Administration Servicing Agreement (adding Riverfront Long-Term Growth Fund) dated August 12, 2008 is herein incorporated by reference from the Post-Effective Amendment No. 19 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on August 14, 2008. C-2 (iii) Second Amendment to Fund Administration Servicing Agreement dated August 31, 2010 is incorporated by reference from the Post-Effective Amendment No. 23 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 28, 2011. (iv) Third Amendment to Fund Administration Servicing Agreement (adding Baird SmallCap Value Fund) dated February 1, 2012 – Filed herewith. (v) Transfer Agent Servicing Agreement dated August 15, 2005 between Robert W. Baird & Co. Incorporated, the Registrant and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from the Post-Effective Amendment No. 16 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 27, 2006. (vi) First Amendment to Transfer Agent Servicing Agreement (adding Riverfront Long-Term Growth Fund) dated August 12, 2008 is herein incorporated by reference from the Post-Effective Amendment No. 19 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on August 14, 2008. (vii) Second Amendment to the Transfer Agent Servicing Agreement dated August 31, 2010 is incorporated by reference from the Post-Effective Amendment No. 23 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 28, 2011. (viii) Third Amendment to Transfer Agent Servicing Agreement (adding Baird SmallCap Value Fund) dated February 1, 2012 – Filed herewith. (ix) Fund Accounting Servicing Agreement dated August 15, 2005 between Robert W. Baird & Co. Incorporated, the Registrant and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from the Post-Effective Amendment No. 16 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 27, 2006. (x) First Amendment to Fund Accounting Servicing Agreement (adding Riverfront Long-Term Growth Fund) dated August 12, 2008 is herein incorporated by reference from the Post-Effective Amendment No. 19 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on August 14, 2008. (xi) Second Amendment to Fund Accounting Servicing Agreement dated August 31, 2010 is incorporated by reference from the Post-Effective Amendment No. 23 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 28, 2011. (xii) Third Amendment to Fund Accounting Servicing Agreement (adding Baird SmallCap Value Fund) dated February 1, 2012 – Filed herewith. (xiii) Prospect Servicing Agreement dated August 15, 2005 between the Registrant, U.S. Bancorp Fund Services, LLC and Robert W. Baird & Co. Incorporated is herein incorporated by reference from the Post-Effective Amendment No. 16 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 27, 2006. (xiv) First Amendment to Prospect Servicing Agreement (adding Riverfront Long-Term Growth Fund) dated August 12, 2008 is herein incorporated by reference from the Post-Effective Amendment No. 19 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on August 14, 2008. (xv) Letter from the Registrant to U.S. Bancorp Fund Services, LLC, dated January 6, 2009, agreeing to extend the Custody Agreement, Fund Administration Servicing Agreement, Transfer Agent Servicing Agreement, Fund Accounting Servicing Agreement and Prospect Servicing Agreement through August 31, 2010 is herein incorporated by reference from the Post-Effective Amendment No. 20 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 30, 2009. (xvi) Administration Agreement dated September 29, 2000 between the Registrant and Robert W. Baird Incorporated is herein incorporated by reference from the Pre-Effective Amendment No. 2 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on September 25, 2000. C-3 (xvii) Amendment to Administration Agreement dated April 30, 2007 between the Registrant and Robert W. Baird & Co. Incorporated is herein incorporated by reference from Post-Effective Amendment No. 18 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 30, 2008. (xviii) Form of Amended and Restated Securities Lending Agreement between the Registrant, U.S. Bank National Association and Robert W. Baird & Co. Incorporated is incorporated by reference from the Post-Effective Amendment No. 23 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 28, 2011. (xix) Form of Loan Agreement between the Registrant and U.S. Bank, N.A. is herein incorporated by reference from the Post-Effective Amendment No. 17 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 27, 2007. (xx) Deficiency Payment Agreement dated February 22, 2008 between the Registrant, FAF Advisors, Inc. and U.S. Bancorp Fund Services, LLC, and Amendment No. 1 to Deficiency Payment Agreement dated March 12, 2008 between the Registrant, FAF Advisors, Inc. and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from Post-Effective Amendment No. 18 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 30, 2008. (xxi) Amendment No. 2 to Deficiency Payment Agreement dated August 7, 2008 between the Registrant, FAF Advisors, Inc. and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from the Post-Effective Amendment No. 19 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on August 14, 2008. (xxii) Loss Reimbursement Agreement dated as of December 31, 2008 between the Registrant and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from the Post-Effective Amendment No. 20 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 30, 2009. (i) Legal Opinions. (i) Opinion and Consent of Godfrey & Kahn, S.C. dated September 14, 2000 is herein incorporated by reference from the Pre-Effective Amendment No. 2 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on September 25, 2000. (ii) Opinion and Consent of Godfrey & Kahn, S.C. dated December 28, 2000 is herein incorporated by reference from the Post-Effective Amendment No. 2 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on December 22, 2000. (iii) Opinion and Consent of Godfrey & Kahn, S.C. dated August 13, 2008 is herein incorporated by reference from the Post-Effective Amendment No. 19 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on August 14, 2008. (iv) Opinion and Consent of Godfrey & Kahn, S.C. dated February 1, 2012 – To be filed by amendment. (j) Other Opinions. (i) Consent of Independent Registered Public Accounting Firm – Filed herewith. (ii) Power of Attorney dated February 1, 2012 – Filed herewith. (k) Omitted Financial Statements – Not Applicable. (l) Initial Capital Agreement dated September 14, 2000 is herein incorporated by reference from the Pre-Effective Amendment No. 2 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on September 25, 2000. (m) Form of Amended and Restated Distribution and Shareholder Servicing Plan is herein incorporated by reference from the Post-Effective Amendment No. 16 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 27, 2006. C-4 (n) Rule 18f-3 Plan is herein incorporated by reference from the Post-Effective Amendment No. 12 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on June 30, 2004. (o) Reserved. (p) Code of Ethics. (i) Code of Ethics for the Registrant, Advisor and Distributor dated February 1, 2012 – Filed herewith. Item 29. Persons Controlled by or Under Common Control with Registrant No person is directly or indirectly controlled by or under common control with the Registrant. Item 30. Indemnification Reference is made to Article VII of the Registrant’s Bylaws.In addition, the Wisconsin Business Corporation Law requires the Registrant to indemnify each of its officers and directors against liability incurred by the officer or director in any proceeding to which the officer or director was a party because he or she is an officer or director, unless liability was incurred because the officer or director breached or failed to perform a duty owed to the Registrant and the breach or failure to perform constitutes (i) a willful failure to deal fairly with the Registrant or its shareholders in connection with a matter in which the officer or director has a material conflict of interest; (ii) a violation of criminal law, unless the officer or director had reasonable cause to believe that his or her conduct was lawful or no reasonable cause to believe that it was unlawful; (iii) a transaction from which the officer or director derived an improper personal profit, or (iv) willful misconduct. Pursuant to Rule 484 under the Securities Act of 1933, as amended, the Registrant furnishes the following undertaking:“Insofar as indemnification for liability arising under the Securities Act of 1933 (the “Act”) may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue.” The Registrant’s directors and officers are insured under a policy of insurance maintained by the Registrant’s investment adviser against certain liabilities that might be imposed as a result of actions, suits or proceedings to which they are parties by reason of being or having been such directors or officers. Item 31.Business and Other Connections of Investment Adviser Robert W. Baird & Co. Incorporated (the “Advisor”) serves as the investment adviser for the Registrant.The Advisor is a registered broker-dealer as well as an investment adviser.The business and other connections of the Advisor are further described in the Advisor’s Uniform Application for Investment Advisor Registration (“Form ADV”) as filed with the SEC.The names and titles of the executive officers and directors of the Advisor are set forth in the table under Item 32(b), below.Each director and executive officer of the Advisor holds the same position with Baird Holding Company and Baird Financial Corporation.Baird Financial Corporation and Baird Holding Company are affiliates of the Advisor and are located at the same address as the Advisor. C-5 To the best of Registrant’s knowledge, none of the Advisor’s directors or executive officers is or has been engaged in any other business, profession, vocation or employment of a substantial nature for the past two fiscal years, except as noted below. Name of Director/Officer Other Business, Profession, Vocation or Employment of Substantial Nature Within Last Two Fiscal Years Paul E. Purcell Director of RC2 Corporation 1111 West 22nd Street Suite 320 Oak Brook, Illinois 60523 (terminated April 2011) Mary Ellen Stanek Director of Journal Communications, Inc. 333 West State Street Milwaukee, Wisconsin 53203 Director of West Bend Mutual Insurance Company 1900 South 18th Avenue West Bend, Wisconsin 53095 Director of Northwestern Mutual Life Insurance Company 720 E. Wisconsin Avenue Milwaukee, Wisconsin 53202 Director of Wisconsin Energy Corporation and Wisconsin Electric Power Company 231 West Michigan Street P.O. Box 1331 Milwaukee, Wisconsin 53201 Patrick S. Lawton Director of Waterstone Financial, Inc. 11200 West Plank Court Wauwatosa, Wisconsin 53226 Item 32.Principal Underwriter (a)Robert W. Baird & Co. Incorporated, 777 East Wisconsin Avenue, Milwaukee, Wisconsin, 53202, the Distributor for shares of the Registrant, also acts as the sub-adviser for the AHA Full Maturity Fixed Income Fund, which is a series of CNI Charter Funds, and for the New Covenant Income Fund, which is a series of New Covenant Funds. (b)To the best of Registrant’s knowledge, the directors and executive officers of Robert W. Baird & Co. Incorporated are as follows: Name and Principal Business Address Position and Offices with Robert W. Baird & Co. Incorporated Positions and Offices with Registrant Paul E. Purcell Director, Chairman, President and Chief Executive Officer None Paul J. Carbone Director and Managing Director None Dominick P. Zarcone Managing Director and Chief Financial Officer Treasurer Glen F. Hackmann Secretary None Patrick S. Lawton Director and Managing Director None William W. Mahler Director and Managing Director None C-6 Name and Principal Business Address Position and Offices with Robert W. Baird & Co. Incorporated Positions and Offices with Registrant Steven G. Booth Director and Managing Director None Michael J. Schroeder Director and Managing Director None Mary Ellen Stanek Director and Managing Director President Robert J. Venable Director and Managing Director None The address of each of the foregoing is 777 East Wisconsin Avenue, Milwaukee, Wisconsin 53202. (c)Not applicable Item 33.Location of Accounts and Records The books and records required to be maintained by Section 31(a) of the Investment Company Act of 1940 and the rules under that section are maintained in the following locations: Records Relating to: Are located at: Registrant’s Fund Accounting, Fund Administrator and Transfer Agent U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 Registrant’s Investment Advisor Robert W. Baird & Co. Incorporated 777 East Wisconsin Avenue Milwaukee, WI 53202 Registrant’s Custodian U.S. Bank, N.A. Custody Operations 1555 North River Center Drive, Suite 302 Milwaukee, WI 53212 Item 34.Management Services Not applicable. Item 35.Undertakings Not applicable. C-7 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment No. 25 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Milwaukee and the State of Wisconsin on February 1, 2012. BAIRD FUNDS, INC. Registrant By:/s/ Mary Ellen Stanek Mary Ellen Stanek President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 25 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Mary Ellen Stanek President (Principal Executive Officer) February 1, 2012 Mary Ellen Stanek /s/ Dominick P. Zarcone Treasurer (Principal Financial Officer) February 1, 2012 Dominick P. Zarcone */s/John W. Feldt Director February 1, 2012 John W. Feldt */s/ G. Frederick Kasten, Jr. Director February 1, 2012 G. Frederick Kasten, Jr. */s/ Cory L. Nettles Director February 1, 2012 Cory L. Nettles */s/ Marlyn J. Spear Director February 1, 2012 Marlyn J. Spear */s/ Frederick P. Stratton, Jr. Director February 1, 2012 Frederick P. Stratton, Jr. *By:/s/Mary Ellen Stanek Mary Ellen Stanek President and Attorney-In-Fact Pursuant to Power of Attorney – filed herewith C-8 INDEX TO EXHIBITS Exhibit Number Description (a)(i)(G) Amendment to Amended and Restated Articles of Incorporation (adding Baird SmallCap Value Fund) dated February 1, 2012* (d)(i)(G) Exhibit I to Investment Advisory Agreement(adding Baird SmallCap Value Fund) (d)(ii)(A) Expense Cap/Reimbursement Agreement dated February 1, 2012 (e)(i)(F) Exhibit J to Distribution Agreement (adding Baird SmallCap Fund) (g)(iv) Third Amendment to the Custody Agreement dated February 1, 2012 (h)(iv) Third Amendment to the Fund Administration Servicing Agreement dated February 1, 2012 h(viii) Third Amendment to the Transfer Agent Servicing Agreement dated February 1, 2012 h(xii) Third Amendment to the Fund Accounting Servicing Agreement dated February 1, 2012 (i)(iv) Opinion and Consent of Godfrey & Kahn, S.C.* (j)(i) Consent of Independent Registered Public Accounting Firm (j)(ii) Power of Attorney dated February 1, 2012 (p)(i) Code of Ethics for the Registrant, Advisor and Distributor dated February 1, 2012 * To be filed by amendment. C-9
